10/20/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               December 6, 2016 Session

            RICHARD LLOYD ODOM v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                   No. 91-07049       Don R. Ash, Senior Judge
                     ___________________________________

                           No. W2015-01742-CCA-R3-PD
                       ___________________________________

The Petitioner, Richard Lloyd Odom, appeals the Shelby County Criminal Court’s denial
of his petition for post-conviction relief from his conviction of first degree felony murder
and resulting sentence of death. On appeal, the Petitioner contends that he received the
ineffective assistance of counsel, raises various issues related to his post-conviction
evidentiary hearing, and challenges the imposition of the death penalty. Having
discerned no error, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ALAN E. GLENN
and ROBERT L. HOLLOWAY, JR., JJ., joined.

Jonathan King and Kertyssa Smalls, Assistant Post-Conviction Defenders, for the
appellant, Richard Lloyd Odom.

Herbert H. Slatery III, Attorney General and Reporter; Zachary T. Hinkle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Stephen Jones,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                 I. Factual Background

       In 1991, the Petitioner raped and stabbed to death the elderly victim in a Memphis
parking garage. A Shelby County Criminal Court Jury convicted him of first degree
felony murder committed during the perpetration of rape and sentenced him to death
based upon the finding of three aggravating circumstances: (1) the Petitioner had been
convicted of one or more prior violent felonies; (2) the murder was especially heinous,
atrocious, or cruel; and (3) the murder was committed during the Petitioner’s escape from
lawful custody. Tenn. Code Ann. § 39-13-204(i)(2), (5), (8).

       Our supreme court affirmed the Petitioner’s conviction on direct appeal but
reversed his death sentence. State v. Odom, 928 S.W.2d 18 (Tenn. 1996). The court
concluded that the trial court erred by excluding mitigating evidence and in instructing
the jury during sentencing. Id. at 21. The court also concluded that the evidence did not
support the heinous, atrocious, or cruel and the escape aggravating circumstances. Id.
The case was remanded for a new sentencing hearing. Id.

       After the second sentencing hearing, a jury again sentenced the Petitioner to death.
The jury found the existence of one aggravating circumstance: the Petitioner had been
convicted of one or more prior violent felonies. Tenn. Code Ann. § 39-13-204(i)(2). On
appeal of the death sentence, our supreme court again ordered a new sentencing hearing.
See State v. Odom, 137 S.W.3d 572 (Tenn. 2004). The court concluded that the trial
court erroneously admitted detailed and graphic evidence of the Petitioner’s prior violent
felonies. Id. at 575.

       At the conclusion of the third sentencing hearing, a jury again sentenced the
Petitioner to death. The jury found the existence of two aggravating circumstances: (1)
the Petitioner had been convicted of one or more prior violent felonies, and (2) the
murder was committed during the commission of a robbery. Tenn. Code Ann. § 39-13-
204(i)(2), (7). Our supreme court affirmed the death sentence on appeal. See State v.
Odom, 336 S.W.3d 541 (Tenn. 2011).

       Thereafter, the Petitioner timely filed a petition seeking post-conviction relief.
The Office of the Post-Conviction Defender was appointed to represent the Petitioner and
amended the petition. Following an evidentiary hearing, the post-conviction court issued
a lengthy written order denying relief. This appeal ensued.

                                    A. Trial Evidence

      The following is a summary of the evidence of the crime from the 1992 guilt
phase of the trial:

              The record indicates that at approximately 1:15 p.m. on May 10,
      1991, Ms. Mina Ethel Johnson left the residence of her sister, Ms. Mary
      Louise Long, to keep a 2:30 p.m. appointment with her podiatrist, Stanley
      Zellner, D.P.M. She agreed to purchase a few groceries while she was out.
      Johnson had not returned at 5 p.m.; this delay prompted Long to call
      Zellner. He told Long that Johnson had not kept her appointment. As a
      result of a subsequent call from Long, Zellner agreed to return to his office
      and look for Johnson’s car in the parking garage. He located her car in the


                                           -2-
parking garage and observed her body inside. He went immediately to the
Union Avenue police precinct and notified officers.

       Investigating officers found Johnson’s body on the rear floorboard of
her car with her face down in the back seat. Her dress was up over her
back, and an undergarment was around her ankles. One of several latent
fingerprints lifted from the “left rear seat belt fastener” of Johnson’s car
matched a fingerprint belonging to the defendant, Richard Odom, alias Otis
Smith.

       The medical examiner testified that Johnson had suffered multiple
stab wounds to the body, including penetrating wounds to the heart, lung,
and liver. These wounds caused internal bleeding and, ultimately, death.
The medical examiner noted “defensive” wounds on her hands. Further
examination revealed a tear in the vaginal wall and the presence of semen
inside the vagina. In the medical examiner’s opinion, death was neither
instantaneous nor immediate to the wounds but had occurred “rather
quickly.”

        Three days after the incident, Sergeant Ronnie McWilliams of the
Homicide Unit, Memphis Police Department, arrested the defendant. As a
result of a search incident to arrest, McWilliams confiscated a large, open,
lock-blade knife from the defendant. When they arrived at the homicide
office, McWilliams told the defendant of the charges against him and read
his Miranda rights to him. The defendant executed a “Waiver of Rights”
form, signing “Otis Smith.” A short time later he acknowledged having
identified himself falsely, executed a second rights waiver by signing
“Richard Odom” and gave McWilliams a complete, written statement.

       In his statement, the defendant said that his initial intention was to
accost Johnson and “snatch” her purse after having seen her in the parking
garage beside her car. He ran to her and grabbed her; both of them fell into
the front seat. He then pushed her over the console into the rear seat. He
“cut” Johnson with his knife. Johnson addressed him as “son.” This
appellation apparently enraged the defendant; he responded that “[he]
would give her a son.” He penetrated her vaginally; he felt that Johnson
was then still alive because she spoke to him. Beyond the first wound, the
defendant claimed not to have remembered inflicting the other stab
wounds. Thereafter, the defendant climbed into the front seat and rifled
through Johnson’s purse. He found nothing of value to him, except the car
keys, which he later discarded. He then went to an abandoned building
where he had clothing and changed clothes.


                                    -3-
            The defendant presented no evidence at this phase of the trial. Based
      on the evidence above, the jury convicted the defendant of first-degree
      murder committed in the perpetration of rape.

Odom, 928 S.W.2d at 21-22.

      The following is a summary of the evidence from the 2007 resentencing hearing:

             At the third sentencing hearing, the State offered proof that at
      approximately 1:15 p.m. on the date of her murder, the victim, a seventy-
      eight-year-old woman, left the residence of her sister, Mary Louise Long,
      for an appointment with Dr. Stanley Zellner, a podiatrist. When the victim
      had not returned by 4:30 p.m., Ms. Long called Dr. Zellner, who informed
      her that the victim had failed to attend her scheduled appointment. Ms.
      Long first telephoned the police department to report the victim’s
      disappearance and then contacted John Sullivan, a long-time acquaintance,
      who agreed to help look for the victim. The two “traced the route” the
      victim had to drive and found her car in a parking garage. When Sullivan
      approached the vehicle, he observed the body of the victim on the floor of
      the backseat. After returning to the car, he did not inform Ms. Long what
      he had seen, explaining that “she was a very nervous, high strung person.”
      As he drove out of the parking garage, Sullivan encountered a police car
      parked on a nearby street and told the officer where he could find the body.
      Sullivan then drove Ms. Long to her residence before returning to the crime
      scene to provide the police with a statement.

              Donna Michelle Locastro, who was employed by the Memphis
      Police Department at the time of the murder, had taken Ms. Long’s missing
      person’s call prior to the discovery of the body. She and her partner, Don
      Crowe, first called the local hospitals, the city wrecker dispatch, and the
      traffic bureau before setting out on the route the victim would have driven
      to her appointment. The officers arrived at the parking garage at
      approximately 8:00 p.m., shortly after Sullivan had discovered the body.
      When Officer Locastro looked inside the vehicle, she noticed what
      appeared to be blood on the right front passenger’s seat and a wallet
      wedged between the emergency brake and the driver’s seat. She also saw
      that the victim was clutching what appeared to be a check in her left hand.
      She and other officers secured the area and contacted the homicide unit.

             Detective Ronnie McWilliams, who was assigned to the case on the
      day after the murder, testified that a fingerprint found in the vehicle led to
      the identification of “Otis Smith” as a potential suspect. Three days after
      the murder, “Smith” was arrested. He had in his possession an “Old

                                           -4-
Timer’s Light Blade Knife,” which had a fold-out blade of over four inches.
During the arrest, Detective McWilliams informed “Smith” of his rights.
When he signed a waiver, however, Detective McWilliams observed that
“Smith” had started to sign another name. Later, when his true identity was
established, “Smith” signed a second waiver under the name Richard
Odom.

        In a written statement to the police, the Defendant, thirty years old at
the time and unemployed, admitted killing the victim and provided details
of the crime. He stated that just before the murder, he was in the stairwell
trying to relax. When another individual entered the stairway, he entered
the garage area at the same time the victim arrived. Claiming that he
intended only to steal her purse so he could “get something to eat and catch
a nap,” he told officers that when he ran over to grab her purse, he
“somehow grabbed her arm or hand or whatever and we kind of fell back
into the car.” He stated that he always kept his knife open because of
potential danger in the area and that “somehow or another,” while
“[p]ushing the lady off of me and over the back seat . . . [,] I managed to . .
. cut her, I guess.” The Defendant also told the police that when “[t]he lady
called me, son, . . . I told her, I would give her a son [and] I went to the
back . . . seat with her. I don’t know if I stabbed her when I got in the back
seat with her or when I got back in the front seat.” The Defendant admitted
that he raped the victim and insisted that she was still alive at the time,
claiming that she remarked that she had never had sex before. He told
police that he could not remember whether he had stabbed the victim again
after the rape. The Defendant acknowledged searching the victim’s purse
and wallet, but claimed that he found nothing of value and left the items in
the car. While admitting that he took the victim’s car keys, he stated that
he threw them away as he left the parking garage. At the conclusion of his
interrogation, the Defendant remarked, “I need help mentally and
psychologically, something I can’t express just freely and openly.”

        Dr. Jerry Thomas Francisco, the Shelby County Medical Examiner
at the time of the murder, conducted the autopsy. He found a stab wound at
the front of the victim’s chest and two on the right side of her body towards
the back. He also observed cuts on the victim’s right hand, which he
described as defensive wounds. The knife wound to the front of her chest
passed into the right side of the heart, causing two tears which, in turn,
caused blood to accumulate in the heart cavity and the left side of her chest.
A wound near the side penetrated her chest cavity and produced a tear in
the lung, which caused bleeding in the lung cavity. The other wound to the
side passed through her abdominal cavity into the liver, which produced
bleeding in the peritoneal cavity. Dr. Francisco, who determined that the

                                     -5-
victim was 5 feet 6 inches in height and weighed 113 pounds, characterized
each of the three wounds as lethal. In his opinion, the victim died between
one and two hours after the wounds were inflicted. During his examination
of the body, Dr. Francisco also discovered a tear of the vagina, a wound he
described as caused by forcible penetration. Fluid samples from the
victim’s vaginal area “[r]evealed the presence of sperm and enzymes that
are present in seminal fluid.” It was Dr. Francisco’s opinion that the
vaginal injuries were likely the product of forcible rape.

       The proof also established that the Defendant had been convicted of
murder in Rankin County, Mississippi in 1998, seven years after the
victim’s murder. The 1998 conviction was for a murder that had occurred
some twenty years earlier. The Defendant was sentenced to a term of life.
At the request of defense counsel, the judgment of conviction was admitted
as an exhibit so that the jury would understand that there was “a detainer in
Mississippi waiting on [the Defendant] no matter what happens in this
case.”

        The defense counsel, in an effort to persuade the jury to spare the
Defendant’s life, called Glori Shettles, an investigator who was qualified as
an expert in the field of mitigation, and several other witnesses to testify.
Because Ms. Shettles had previously worked for the Tennessee Board of
Probation and Parole, she also qualified as an expert in parole procedure
and policies. She testified that her background study indicated that the
Defendant, who had one older and one younger sister, was born in 1960 to
Norman and Nellie Smith, who were twenty and seventeen years old
respectively. Ms. Shettles described his home life as “unstable” and
testified that his mother abandoned the family before the Defendant was
two-and-a-half years old. The Defendant never saw his birth mother again.
After the Defendant and his sisters were sometimes left at a daycare center
“for days,” the State intervened and the Defendant and his two sisters were
adopted by members of the Odom family. The Defendant was adopted by
Jimmy and Shirley Odom, who had three biological children at the time:
Cindy, Jimmy Jr., and Larry, ranging in ages from two to seven. When the
Defendant, at age three, joined the Odom family, he had cigarette burns on
his body. Burns on his feet were so severe that he was unable to wear
socks and shoes. About a year after adopting the Defendant, the Odoms
divorced, and his adoptive mother married Marvin Bruce, who allegedly
mistreated the Defendant and his brother Larry. According to Ms. Shettles,
Bruce used “excessive discipline” on both boys and ridiculed the Defendant
for wetting the bed by hanging his sheets and clothes outside for others to
see. Ms. Shettles also learned that when the Defendant and Larry were
bathing, Bruce [. . .] “would scrub them excessively . . . would pull and tug

                                    -6-
on their penis [and] call them names and make fun of them.” Her
investigation indicated the Defendant had also endured cruelty at the hands
of Shirley Odom’s mother, who never accepted the Defendant as part of the
family and treated him differently from her biological grandchildren; no
one Ms. Shettles interviewed “[had] the impression that [Shirley Odom’s
mother] cared anything for” the Defendant.

       The Defendant, when an adolescent, ran away from the Bruce home
and subsequently was ordered into the Mississippi juvenile court system. A
psychological evaluation performed for the authorities there when the
Defendant was fourteen years old indicated that he suffered from impaired
insight, memory, and reasoning. He was diagnosed as having a moderate to
severe personality disturbance.      The evaluator determined that the
Defendant only read at “a beginning second grade level” and “strongly
urge[d that he not be] place[d] . . . in any academic situation.” It was
recommended that he enter a “complete evaluation program” in order to
avoid psychosis or mental deterioration to the point of institutionalization.

        Thereafter, the Defendant was placed in a Caritas program, but was
found unfit to participate after thirty days. After his release in 1975, the
Defendant was returned to the juvenile authorities. He escaped to be with
his birth father, who lived one hundred and thirty miles away. Afterward,
he voluntarily returned and was placed at the Columbia Training Center.
According to Ms. Shettles, the Defendant tried to run away from Columbia
several times. Because on one occasion the Defendant was treated for “a
severe contusion of the right eye and jaw,” Ms. Shettles speculated that he
had been beaten while institutionalized there. During this period, a
psychologist, who predicted that the Defendant would be incarcerated his
whole life, described him as “brain damaged, incorrigible, antisocial,
unable to respond to usual social contingency program [sic] and a loser
with respect to probable adult adjustments.” The psychologist also
believed that the Defendant was “untreatable, unmanageable and a liability
to society for the rest of his natural life,” commenting that “if this youngster
changes for the better, it will be an act of God.” When the Defendant was
fifteen, he was conditionally released and, for a time, helped care for his
uncle, who had lost his legs to gangrene.

        Ms. Shettles then addressed the Defendant’s record at Riverbend
Maximum Security Prison, where he had been incarcerated since 1992.
During the period since the victim’s murder, he had obtained his GED and
a paralegal certification. He worked as a teacher’s aide, participated in life
skills and Bible study classes, and also engaged in various arts and crafts.
He was described by a correctional officer as a hard worker, having a

                                     -7-
positive attitude, being helpful, and treating other inmates and staff with
courtesy. The Defendant’s only infraction was in 1996, when he threw a
mop bucket towards a guard, who, while standing behind a glass barrier,
had allegedly taunted him. Ms. Shettles remarked that one write-up during
this period of time was an “extremely low number.” She also commented
that the Defendant’s prison record was “very positive,” rating “in the top
three.”

       In her capacity as an expert on parole procedures, Ms. Shettles
described the Defendant’s chances for release on a life sentence as “close to
impossible.” She made specific reference to the Defendant’s other murder
conviction in Mississippi, his escape from jail just prior to the murder of the
victim, and prior theft and robbery convictions. She also testified that even
if the Defendant received parole in Tennessee, he would be returned to
Mississippi to serve the remainder of the life sentence there.

       After reviewing the exhibits pertaining to mitigation, the jury
submitted a series of written questions, including whether “mandatory
parole” and “parole” could be “define[d] in layman’s terms.” Afterward,
defense counsel recalled Ms. Shettles, who testified that if the Defendant
was given a life sentence in this case, he would not be eligible for
mandatory parole.       She also explained that if sentenced to life
imprisonment, the Defendant would be eligible for discretionary parole
after twenty-five years, but that his prior murder conviction and his escape
from prison in Mississippi made parole highly unlikely.

        Tim Terry, an inmate records manager at Riverbend, confirmed that
if the Defendant ever received parole in Tennessee, he would be returned to
Mississippi to serve his life sentence there. He provided assurances that, in
the event the Defendant received a life sentence for the victim’s murder, he
would not be moved from Riverbend to a local county jail.

       Dr. Joseph Angelillo, a clinical psychologist who qualified as an
expert in forensic psychology, evaluated the Defendant and reviewed his
social history. While admitting that he was unable to make a specific
diagnosis, Dr. Angelillo found indications of “schizoid personality
features,” marked by a tendency to do things alone, sub-par social skills,
lack of joy, withdrawal from others, and a fear of relationships “unless
[there is] absolute assurance that they’re going to be accepted.” In his
opinion, the lack of sufficient mental health treatment afforded the
Defendant as a child, the rejection he had experienced, and the physical and
sexual abuse he had undergone all had a profound effect on his
development. Dr. Angelillo testified that the Defendant’s time in the

                                     -8-
structured environment of Riverbend had “behaviorally defined . . . his
ability . . . to engage in constructive activities.” He believed that the
Defendant would continue to thrive in this structured environment if given
a life sentence.

       Dorothy Rowell, the Defendant’s adoptive aunt, also testified on his
behalf, describing him as a “part of our family.” She stated that her mother
had adopted one of the Defendant’s sisters, and that the other had been
adopted by Ms. Rowell’s sister. Ms. Rowell, who had spent a substantial
amount of time with the children prior to the Odoms’ divorce, described the
Defendant as “[v]ery sweet,” “[v]ery loving,” “[a]lways smiling,” “[h]appy,
and a [v]ery precious little boy.” She stated, however, that after the divorce
of his adoptive parents “[h]e wasn’t the happy smiling little boy that I
remembered.” She testified that the Defendant, when a teenager, “was
very, very good” with her invalid brother, Charles, and “[t]reated him like a
baby.”

       Cindy Martin, the Defendant’s adoptive sister, described the
Defendant as “[t]he sweetest person you would ever want to meet” prior to
the time Marvin Bruce, his stepfather, became a part of his life. She
described Bruce as “horrible” and a “terrible person” who mistreated the
Defendant. She stated that after Bruce’s arrival, the children stayed with
their grandmother more often, and while Ms. Martin enjoyed being there
because her grandmother generally “spoil[ed] kids,” their grandmother
“never really accepted [the Defendant] as her grandchild” and “would hit
him with anything she could find.”

       Jimmy Odom, Jr., the Defendant’s older adoptive brother, testified
that prior to the Odoms’ divorce, the Defendant was treated well, and that
they were “kind of like a family then.” He also claimed that things changed
after his mother remarried, and that the Defendant “wasn’t treated like a
child” and “never was loved.” He described their grandmother as “a mean
woman” who often struck the Defendant “with belts and stuff like that,”
and who never accepted the Defendant into the family. He called Marvin
Bruce “a pervert—[j]ust a sorry person.” He stated that if the Defendant
ever tried to reach for food at the dinner table before someone else, his
stepfather “would pop him up beside his head, . . . and just make him wait.”
Although he never witnessed Bruce sexually abusing the Defendant,
Jimmy, Jr. stated that he had “no doubt” that he had physically abused him.
He testified that there was “no love in our family” and that, as a result, the
Defendant “never had a chance.”



                                     -9-
        Like the Defendant, Jimmy, Jr. was housed at Columbia Training
School for a time. He stated that on each day of their detention, the
residents spent forty-five minutes reading and forty-five minutes on
mathematics, but that the rest of the day was spent “in the fields.” He
testified to the excessive forms of discipline at the school, asserting that
“[t]hey would whup you with a board” and that “if you couldn’t take the
licks they would get other people to hold you down.” He also stated that
when residents ran away, they would receive a beating from the staff.
Jimmy, Jr., who was an inmate at Parchman Prison at the same time as the
Defendant and their brother Larry, described it as “a real bad prison,”
where juvenile inmates are not housed separately. He stated that both Larry
and the Defendant were sexually abused by the older inmates there and that
his efforts to take up for his younger brothers often resulted in fights at the
prison.

        Several others who had become acquainted with the Defendant
during his time in prison also testified on his behalf. Celeste Wray, who
had been involved in prison ministries for eighteen years, corresponded
with the Defendant on a regular basis and developed a friendship with the
Defendant. She stated that her letters from the Defendant had “been
pleasurable and enjoyable” and that they were “always very respectfu[l],
which I appreciated.” Ricky Harville, who was an instructor at Riverbend,
testified that the Defendant worked as his aide when he began teaching at
the prison in 2003. He recalled that the Defendant assisted the other
inmates with reading and writing and that his interaction with them was
“very positive.” He stated that the Defendant was “very helpful,” that he
approached his job in a very positive manner, and that he served as a role
model for other inmates who sought educational opportunities. In his
opinion, the Defendant would continue to impact other inmates in a positive
way if he received a life sentence. Gordon Janaway, a former teacher in
various correctional institutes, taught the Defendant in a GED class at
Riverbend. He testified that after the Defendant obtained his certificate, he
became a clerk in the classroom. Janaway stated that the other inmates
“really respected him because he had earned a GED . . . which is not easy to
do in corrections.” Jim Boyd, who taught a life skills course at Riverbend,
met the Defendant while conducting a class. Boyd testified that the
Defendant was “an active participant” in the class and observed that the
Defendant had changed “for the better” during his time in prison. Finally,
Helen Cox, who was also involved in the life skills course, testified that she
kept a photo of the Defendant on her desk that was taken the day he
received his GED. She described the Defendant as a part of her extended
family.


                                    - 10 -
Odom, 336 S.W.3d at 549-54 (footnotes omitted).

                              B. Post-Conviction Evidence

       Lead sentencing counsel testified that he was appointed on July 14, 2004, to
represent the Petitioner for the 2007 resentencing hearing. Sentencing co-counsel also
was appointed, and Glori Shettles with Inquisitor, Inc., was hired as the primary
mitigation investigator. Counsel had the benefit of reviewing all of the files and records
from the previous hearings in this case, including the mitigation investigation previously
performed by Ms. Shettles during the first resentencing hearing. Counsel also had the
benefit of talking with the previous attorneys. The defense team held numerous meetings
to discuss the course of mitigation. Ms. Shettles regularly kept counsel updated on her
investigation, and the defense team discussed the types of experts that might be used.
According to lead sentencing counsel, Ms. Shettles recommended securing a forensic
psychiatrist to evaluate the Petitioner.

       Counsel ultimately filed a motion on October 11, 2007, to secure the services of
Dr. Joseph Angelillo, a forensic psychologist. The motion was granted that same day.
Lead sentencing counsel said that, although the resentencing hearing was scheduled to
commence approximately two months later, he usually requested funding for experts
further in advance if they were a “key part” of the case. He said Dr. Angelillo was not a
key part of their strategy. According to lead sentencing counsel, the defense relied on Dr.
Angelillo merely to determine if anything was missing from the information they already
possessed about the Petitioner’s mental health. Counsel also filed a motion for additional
funding the day the resentencing hearing commenced. The motion was granted the same
day.

       Lead sentencing counsel acknowledged reviewing a letter from Ms. Shettles to
previous counsel advising that it would be beneficial to explore whether the Petitioner
suffered from organic or neurological brain damage. He also reviewed a document from
prior counsel referencing two episodes where the Petitioner lost consciousness from
closed head trauma and another requesting that the Petitioner undergo a PET (Positron
Emission Tomography) scan. Lead sentencing counsel also knew about a 1974
psychological evaluation report by Dr. Daniel Cox indicating the Appellant had a verbal
IQ of 67, a performance IQ of 100, and a full-scale IQ of 81. That report concluded that
the discrepancy between the verbal and performance scores reflected moderate to severe
emotional personality disturbance and that there was evidence of mild organic
neurological deficiency. Dr. Cox also considered the Petitioner to be “brain damaged,
incorrigible, antisocial, unable to respond to usual social contingency programming and a
loser with respect to probable adult adjustments.” Dr. Cox recommended in 1974 that the
Petitioner undergo extensive medical, psychiatric, and psychological evaluations. Lead
sentencing counsel said he was not certain he wanted Dr. Angelillo to see Dr. Cox’s
reports. He admitted that there was concern the Petitioner had organic or neurological

                                          - 11 -
brain damage, and he stated that they discussed retaining a neurologist and
neuropsychologist. Lead sentencing counsel said, though, that he would not always
present evidence of a defendant’s brain damage during a capital sentencing trial. He said
it depended on the case.

       Counsel knew life without the possibility of parole was not a sentencing option for
the Petitioner. However, as part of their defense, they tried to explain to the jury that it
was extremely unlikely the Petitioner would ever be considered eligible for parole if
given a life sentence. Lead sentencing counsel identified a motion the defense drafted to
strike the Petitioner’s prior murder conviction from consideration as an aggravating
circumstance because the crime was committed while the Petitioner was a juvenile. They
decided not to file it, though, because they “felt that it was clear that was coming in, and
that we were going to keep some of the details of that out that were going to drift in if we
opened the door on it.”

       On cross-examination, lead sentencing counsel testified that, although their
investigation team pursued aspects of the guilt phase of the trial, the presentation of a
residual doubt defense during mitigation was not part of their strategy. Lead sentencing
counsel acknowledged that the Petitioner was willing to submit to DNA testing and that
the investigators identified a handwriting expert willing to examine the Petitioner’s
statement to the police. Lead sentencing counsel said he reviewed all of the information
obtained by their investigators and ultimately concluded there was no evidence to
reasonably support a residual doubt defense during the resentencing hearing.

       Lead sentencing counsel praised the investigative work performed by Ms. Shettles.
He respected her opinion and listened to her suggestions. Lead sentencing counsel
thought defense counsel and the investigative team maintained open communication and
had a good working relationship. Lead sentencing counsel said it was “the best
mitigation [he] ever had” in a capital case. The entire defense team met numerous times
and discussed and considered the different mitigation strategies available in this case.
According to lead sentencing counsel, possibly the most difficult obstacle they faced was
the fact that the jury would be informed the Petitioner would be eligible for parole after
serving twenty-five years if given a life sentence, which in the Petitioner’s case would
have been eight years from the second resentencing hearing. Counsel unsuccessfully
objected to that jury instruction. Counsel’s strategy then was to convince the jury that the
Petitioner would almost certainly never be paroled, especially given his prior murder
conviction in Mississippi. To that end, the defense incorporated into their mitigation
strategy the fact that the Petitioner stood convicted of another first degree murder. Lead
sentencing counsel said they used the prior murder conviction to bolster their case to the
jury that even if the Petitioner were paroled in Tennessee, he would be sent directly to
Mississippi to serve his other life sentence. Lead sentencing counsel did not think his
motion to strike that conviction as an aggravator would be successful, so they decided to
“embrace it.”

                                           - 12 -
       Defense counsel’s strategy included generating empathy with the jury based upon
evidence of the Petitioner’s disadvantaged past and demonstrating the Petitioner would
never be released from prison. The Petitioner initially did not want counsel to show the
jury evidence of his troubled past. According to lead sentencing counsel, the Petitioner’s
family members also initially did not fully cooperate with defense counsel. Lead
sentencing counsel said, however, that they eventually agreed to assist counsel and testify
on the Petitioner’s behalf. Lead sentencing counsel said the testimony by the Petitioner’s
family members was “incredible” and “very compelling.” Lead sentencing counsel did
not think the mental health aspect of mitigation in this case would have presented the
same emotional impact as the testimony by the family members. He said having the
family members tell stories about the Petitioner’s history was much more compelling
than an expert reciting results from an evaluation. Lead sentencing counsel stated, “I
really think we put on what we thought was our spear point, and it wasn’t enough.”
According to lead sentencing counsel, Dr. Angelillo’s report supported their theory of
pursuing empathy through the testimony of the Petitioner’s family members. Lead
sentencing counsel stated, “I don’t think we would have put him on at all if we hadn’t
thought that, if it didn’t move with our theme.” The defense attempted to highlight the
differences between the prison system in Mississippi, where the Petitioner was housed as
a teenager, and the more structured environment in Tennessee, where the Petitioner was
housed at Riverbend. According to lead sentencing counsel, the Petitioner had adapted
well in his current prison environment, and showing the jury that fact was a main point of
the defense.

       Again, counsel had the benefit of reviewing all of the evaluations from the
previous hearings. Lead sentencing counsel acknowledged that the State would have
been allowed to cross-examine their expert witness if the defense questioned a witness
about the previous evaluations. Lead sentencing counsel highlighted the statements made
by Dr. Cox that counsel believed were “so atrocious.” Although counsel did not want the
State to exploit that information during cross-examination of their mental health expert,
the defense was able to introduce Dr. Cox’s opinion into evidence through the testimony
of their investigator. That information supported the mitigation theory that the system in
Mississippi failed the Petitioner. Lead sentencing counsel said, however, that if the State
was allowed to question Dr. Angelillo about previous reports of antisocial personality
disorder, their mitigation theory of a lack of future dangerousness in the prison setting
would have been compromised.

       Lead sentencing counsel was further questioned about a 1978 report from
Mississippi State Hospital, where the Petitioner was evaluated after committing the
previous murder. The report stated that the Petitioner “had no feelings, no sorrow about
it.” It also said the Petitioner “showed no signs or symptoms of a psychosis,” his
“psychological and neurological examination were within normal limits,” “there is
evidence of mild organic (neurological) deficiencies although I don’t believe it is

                                          - 13 -
interfering with him in a major way at this time,” and the Petitioner possessed “a
moderately disturbed personality with a marginal adjustment.” The report diagnosed the
Petitioner “as a schizoid personality with possible organic pathology [sic] present.”
Psychological testing at that time “did not reveal any signs of organisity [sic] or a
neurological deficit nor did the neurological examination.” The report found that the
Petitioner had a full scale IQ of 93, and “he was found to be without psychosis and the
clinical impression was a personality disorder with antisocial features [and] he was
competent and responsible.” Lead sentencing counsel said he reviewed that report prior
to the resentencing hearing and thought its findings would have contradicted any
allegation the defense asserted concerning the Petitioner’s neurological deficits. He
reiterated that an evaluation of antisocial personality would not have benefitted their
theory of mitigation.

        Lead sentencing counsel talked to defense counsel from the first resentencing
hearing about their theory of mitigation before deciding on the approach to take during
the second resentencing hearing. Prior to that hearing, counsel filed a notice of potential
expert witnesses they considered calling to testify about how serotonin levels related to
human behavior. Lead sentencing counsel said that although they had already ruled out
that mitigation approach, they wanted the option to change their minds. Lead sentencing
counsel also stated that Dr. Angelillo was provided a summary of the defense theory prior
to the hearing.

       Sentencing co-counsel testified that he reviewed all of the files and records from
the previous hearings in this case. He also spoke with counsel from the first resentencing
hearing. Sentencing co-counsel said they had the benefit of Ms. Shettles, who also
worked on the first resentencing hearing. Sentencing co-counsel considered the defense a
team effort wherein everyone involved in the case shared thoughts and ideas about how
to proceed with the presentation of mitigating evidence. Sentencing co-counsel
confirmed that the defense team discussed using mental health experts but ultimately
decided against that particular approach. Sentencing co-counsel summarized their theory
of defense as follows:

              [The Petitioner] never had a chance to begin with, from his early
      childhood, from the horrible family situation, to the torture, to the
      institution he was sent to in Mississippi that was shut down by the Federal
      Government for essentially torturing children, to incarceration at Parchman,
      how he was removed from Parchman and why. How he, once he was re-
      institutionalized, thrived, and he wasn’t a danger to anybody where he was.

              And part of the defense, and I think we put on proof that,
      realistically, [the Petitioner] was never going to get out of prison with the
      Tennessee conviction and the Mississippi conviction, and that that was
      sufficient punishment.

                                          - 14 -
Regarding the Petitioner’s mental health, sentencing co-counsel testified:

              [The Petitioner] had a long history of – of evaluations and being
       looked at, and there was a lot of information in there. The danger in my
       opinion with these older cases is, if I come in with an expert that is new to
       the case and he comes up with something that is much more magnificent
       than anybody else has ever seen, I think it’s disingenuous to the jury
       sometimes, and I think it appears to be bought and paid for.

              It – from what we had seen earlier in the information we had, could I
       have found a doctor to – to get up here to the jury and say that that all
       greatly affected him? Probably.

              But I think in the long run, when the State prosecutors were done
       with that doctor, it would have harmed [the Petitioner’s] case more than it
       would have helped it because I don’t think the earlier information would
       have really corroborated what the new doctor would have said and I only
       would have put him on if it had been really good, if that makes sense.

When asked how he could know “whether the information is really good without doing
the examination,” sentencing co-counsel replied,

               It didn’t matter if it was good. If I knew if it was really, really good,
       if I had a doctor who was going to get up here and say that he did all this
       because he was brain damaged and all of this and all of that, that would
       have directly gone against what every other doctor had said in the past, and
       I think that testimony would have looked like it was bought and paid for.

        Sentencing co-counsel also thought any residual doubt defense during
resentencing had the potential of backfiring. Sentencing co-counsel admitted that the
instruction informing the jury that the Petitioner would be eligible for parole after serving
twenty-five years of a life sentence was “the single hardest thing some juror’s going to be
able to get past.” He also confirmed that they decided not to move to strike the
Petitioner’s prior murder conviction for consideration as an aggravating circumstance, in
part, because it was part of their strategy to convince the jury the Petitioner would never
be released from prison. Sentencing co-counsel, though, did not otherwise believe there
was a legal basis for their position. According to sentencing co-counsel, Ms. Shettles
testified as an expert about her experience working for the Board of Probation and Parole
for twenty years, and it was her opinion that the Petitioner would never be paroled.

      During cross-examination, sentencing co-counsel opined, “[W]e had very
powerful in my opinion mitigation on his life. Very strong witnesses testifying to the

                                            - 15 -
things that had happened to him as a child, the trouble he got into, how he thrived in
prison when he was there, and basically, there was no reason to execute him.” He agreed
with lead sentencing counsel that no “mental health expert ever could have gotten the
emotion that we were able to get out of” the lay witnesses. According to sentencing co-
counsel’s impression, the jury was able to understand the Petitioner as “a very damaged
human being.” Sentencing co-counsel said the defense tried to show the jury how the
system in Mississippi failed the Petitioner because he never received the help
recommended by the mental health experts who evaluated him. In contrast, they were
able to show the jury how he had adjusted well to the prison environment in Tennessee.
Sentencing co-counsel did not believe presenting evidence both that the Petitioner acted
violently in the past because of low serotonin levels or brain damage and that he adjusted
well in a controlled prison setting would have been an effective or complementary
defense. Sentencing co-counsel did not want to provide “ammunition for the State” by
relying upon a diagnosis of

       borderline personality, antisocial behavior. Things like that are never
       helpful to a defendant and our other stuff showed that that wasn’t the way
       he behaved, and you know, it was a good theory. The system had failed
       him, but once the system essentially fixed him when he was incarcerated
       and when he was structured and when he was provided what he needed, he
       thrived. I mean, he – he – he was a model inmate.

        Trial co-counsel testified that she and lead trial counsel were both employed by
the Office of the Public Defender at the time of trial and that lead trial counsel previously
served as the District Public Defender. Lead trial counsel was deceased at the time of the
evidentiary hearing. In addition to the two attorneys, the Petitioner had the benefit of a
factual investigator and a mitigation specialist. Trial co-counsel said the Petitioner was
examined by Dr. John Hutson, a clinical psychologist, prior to trial. Trial co-counsel
recalled reviewing the Mississippi records related to the Petitioner’s prior mental health
evaluations. She also remembered requesting discovery from the prosecution, but she did
not think they received the entire police investigation file. Trial co-counsel said, though,
that if the police file identified other people who were in the parking garage at the time,
but they were not detained as suspects by the police, then counsel probably would not
have pursued them. Defense counsel did not seek to have the Petitioner’s signed
statement analyzed by a forensic document examiner.

       Trial co-counsel testified on cross-examination that she did not think counsel was
unprofessional for failing to move for a continuance due to lead trial counsel’s health.
She did not notice anything concerning about his health, and she stated that if lead trial
counsel did not believe he could continue, he would have said so. According to trial co-
counsel, the prosecutor on the case at the time would have allowed defense counsel to
review the State’s entire case file. She also confirmed that the record of the original trial
reflected that defense counsel was given the opportunity to review everything the State

                                           - 16 -
possessed in its file.

        According to trial co-counsel, the defense team did not notice anything peculiar
after interacting with the Petitioner that gave them concern about his mental health. The
defense attempted to get any relevant records from the Petitioner’s past, including prison
and mental health records. One of the first records trial co-counsel reviewed from 1978
opined that the petitioner “was without psychosis, responsible and competent to stand
trial” and that “psychological and neurological examinations were within normal limits.”
Trial co-counsel also learned that the Petitioner earned his G.E.D. in prison in Mississippi
and completed some junior college courses. Trial co-counsel said Dr. Hutson’s finding
of a personality disorder was not helpful. According to trial co-counsel, the Petitioner’s
family members did not want to testify on his behalf.

        Trial co-counsel testified that the decision making process of the defense team was
influenced by the information about the case known to them at the time, including the
details contained in the Petitioner’s confession. As such, trial co-counsel did not see any
benefit to testing the clothing the Petitioner wore during the murder. Similarly, she saw
no reason to test the hair samples found in the victim’s hand or the blood samples from
the parking garage. Despite being unsuccessful in moving to suppress the Petitioner’s
statement, the defense theory during the guilt phase of the trial was that the Petitioner was
coerced into confessing.

       Betsy Chandler worked at Parchman Prison in Mississippi from 1985 until 2005.
She worked in the law library and as a case manager. Ms. Chandler remembered the
Petitioner when he was housed at the prison, and she remembered he was victimized by
other inmates because he was younger and smaller. She did not remember him receiving
many visitors or receiving items from people outside the prison. According to Ms.
Chandler, the Petitioner was “emotionally needy” and “worrisome.” She also identified a
report detailing the Petitioner’s placement into protective custody because he was
accused of rape and being a problem inmate. Frank Nobles was housed at Parchman
Prison with the Petitioner. He testified about the violent nature of the prison environment
and how the weaker inmates were victimized by the stronger ones. Mr. Nobles described
the Petitioner as a weaker inmate. Robert Tubwell was also housed with the Petitioner at
Parchman Prison. Mr. Tubwell remembered the Petitioner seeking the protection of two
stronger inmates at different times. The stronger inmates in the prison would typically
require things in return for offering protection such as sexual favors, washing clothes, and
running errands. The weaker inmates would be referred to as “sons” by their protectors.
Mr. Tubwell saw the Petitioner wear makeup and dress in women’s clothing one or two
times. Mr. Tubwell also remembered the Petitioner filing grievances with guards.
According to Mr. Tubwell, inmates often retaliated against inmates who filed grievances
against them.

       Dr. Tora Brawley, a clinical neuropsychologist, testified on behalf of the

                                           - 17 -
Petitioner. She examined the Petitioner prior to the evidentiary hearing and had the
benefit of reviewing records from the Petitioner’s past. Dr. Brawley administered the
Wechsler Adult Intelligence Scale IV test, which measured IQ as well as different areas
of brain function. The Petitioner measured a full-scale IQ of 94, which was average
according to Dr. Brawley. His verbal comprehension score was 89, which was low
average, and his perceptual reasoning score was 104, which was average. However, Dr.
Brawley said the discrepancy between the verbal and performance skills was statistically
and clinically significant. She also administered the Wechsler Memory Scale IV test,
which examined memory function. The Petitioner performed in the ninth and sixteenth
percentiles on verbal memory tests, but he performed in the fiftieth and seventy-fifth
percentiles on visual memory tests. The Petitioner performed poorly on non-verbal
abstract reasoning and verbal learning tests. He scored in the fourth percentile on a
verbal fluency test. Dr. Brawley also observed some asymmetry between the Petitioner’s
left and right hands after administering a simple test that measured the Petitioner’s
manual motor speed.

        Based upon her examination of the Petitioner, Dr. Brawley concluded that he had
significant asymmetries in several areas of cognition to include memory, intellectual, and
motor functioning. She also observed deficits in his frontal lobe functioning and mental
flexibility. Those deficits most probably affected the Petitioner’s behavior and
personality over his life span and could have significantly impacted his judgment,
impulsivity, and decision making. Dr. Brawley said the results from some of the
Petitioner’s past records corresponded with her findings. She also said the fact that the
Petitioner previously escaped from prison would be consistent with his inability to make
good choices. She stated, however, that the Petitioner’s issues and deficits had likely
improved over time because he had been confined for many years in a very structured
prison environment in Tennessee. According to Dr. Brawley, neuropsychological
impairment was not synonymous with mental retardation.

       On cross-examination, Dr. Brawley testified that drug use could contribute to
neurological damage. She said the Petitioner suffered head trauma, which resulted in loss
of consciousness, on three occasions when he was between seventeen and twenty-one
years old. Dr. Brawley said the Petitioner’s neurological damage may or may not have
contributed to his actions at the time of the murder. During the examination, the
Petitioner informed Dr. Brawley that two of the top three stressors he faced at that time
were being “locked up for something [he] didn’t do” and “trying to get the work records
of Tanya D. Tiller,” both of which related to his guilt.

        Alysandra Finn, an investigator with the Office of the Post-Conviction Defender,
was assigned to investigate the mitigating evidence on behalf of the Petitioner. She
testified that she uncovered information not reported by Glori Shettles during the second
resentencing hearing. The Petitioner’s biological father, Richard Norman Smith, was
born out of wedlock. Mr. Smith did not have a good relationship with his mother, who

                                          - 18 -
committed suicide when Mr. Smith was sixteen years old. Mr. Smith’s stepfather started
binge drinking soon thereafter. Mr. Smith’s brother and nephew also committed suicide.
Mr. Smith wreaked havoc in the community as a teenager and was eventually placed in a
juvenile facility.

        Ms. Finn also interviewed the Petitioner’s biological mother, Holly Taylor (Nellie
Ruth Holly). Ms. Taylor’s father was extremely abusive to her and her sister and acted
violently towards others in the community. Ms. Taylor’s father raped his daughter from
another marriage and was eventually murdered in prison. Ms. Taylor’s mother was
described as mean and uncaring. Ms. Taylor’s mother remarried, and her new husband
sexually abused Ms. Taylor and her sister. According to Ms. Finn, Ms. Taylor was
described as a mean child. When Ms. Finn interviewed Ms. Taylor, she was living in
filth in a tiny trailer.

       The Petitioner’s parents were teenagers when they met. By the time they married,
they were both drinking and partying regularly. Ms. Taylor continued to drink during her
pregnancies. The Petitioner had an older sister and a younger sister. Neither parent was
described as caring or loving. The Petitioner’s mother informed Ms. Finn that she was a
lot meaner to the children than their father was. The Petitioner’s father physically abused
the Petitioner’s mother. The family eventually settled in Mississippi. Ms. Taylor
abandoned the family when the Petitioner was one and one-half years old. The
Petitioner’s father then had to take on additional employment, so he would leave the
children with a neighbor, Gladys McClendon. The Petitioner and his sisters were not
well-cared for by their father; the Petitioner was seen with cigarette burn marks on his
arms and feet at the time. Ms. McClendon’s home was the de facto day care for the
neighborhood. The Petitioner and his sisters eventually spent more time living with Ms.
McClendon. The Petitioner was finally adopted when he was about two years old by Ms.
McClendon’s daughter, Shirley1, and Shirley’s husband, Jimmy Odom. The Petitioner’s
two sisters were adopted by other member of the community. According to Ms. Finn,
neither fared much better in their adoptive households than the Petitioner. At the time of
her investigation, Ms. Finn said both sisters suffered from depression. Mr. Smith resisted
the adoptions at first but ultimately agreed when he was threatened with being reported
for sexually abusing his daughters. The Petitioner’s biological parents attempted to
reconcile at some point but to no avail.

       Shirley was fifteen when she married Jimmy Odom, who was sixteen. They had
three biological children together. Jimmy Odom had just been released from prison when
the Petitioner arrived in the family. The Odoms were described as incompetent parents.
Jimmy Odom was always partying, and Shirley Odom “had no control over the house. It
was filthy.” Jimmy Odom was known to be a womanizer, and the Odoms had an abusive

       1
            Because some of the Petitioner’s family members share a surname, we will refer to them by
their first names for clarity. We mean no disrespect to these individuals.

                                               - 19 -
and volatile relationship. They eventually divorced when the Petitioner was four years
old, and Gladys McClendon resumed primary responsibility for the Petitioner. She also
cared for many other children at the same time. Ms. Finn described the scene at the
McClendon house as “constant chaos.” Ms. McClendon was extremely cruel to the
Petitioner. She did not want him around and would beat him.

       Shirley Odom married a man named Marvin Bruce when the Petitioner was about
five years old. Mr. Bruce was an alcoholic, and he and Shirley had three biological
children together. According to Ms. Finn, the Petitioner was treated as the outcast and
severely abused by Mr. Bruce and Shirley. The Petitioner wet the bed until he was about
nine years old, and Mr. Bruce would hang the sheets outside of the house to embarrass
the Petitioner. Shirley also would humiliate the Petitioner when he wet the bed by
pulling down his pants and smacking his “privates” in front of the other children. Shirley
drank during the day. The house was a mess, and there were times when there was no
food in the house. The children were filthy and were not taught how to maintain any
personal hygiene. The police were frequently called to the home.

        When the Petitioner was twelve years old, he and his brother Larry would solicit
oral sex for money. According to Ms. Finn, the Petitioner also started living on the
streets at that age. At a young age, the Petitioner was reported to have started having
“spells” during which he would “check out” and would not respond when called. The
Petitioner was placed in special education in school. The Petitioner stayed in trouble
with the police and eventually was placed in Columbia Training School, a juvenile
facility. The Petitioner was described as malnourished at the time. The juveniles were
punished if they attempted to escape, and the Petitioner spent one hundred and twenty
days in the “hole” in isolation for running away. The Petitioner received no mail or
visitors when he was at Columbia. The Petitioner was evaluated by Dr. Cox once before
he entered the training school and once while in attendance. Dr. Cox requested that the
Petitioner undergo an EEG, which Ms. Finn said was unusual.

       After the Petitioner left the juvenile training school, he was arrested and convicted
of homicide in 1978 and incarcerated at Parchman Prison to serve a life sentence. Ms.
Finn described the conditions at the prison at that time. Hundreds of inmates were
housed in individual units consisting of open bunk bedding. Violence among the inmates
apparently was widespread, and the smaller white inmates were particular targets. Ms.
Finn described the relationships between the “gal boys” or “sons,” the weaker inmates,
and their “protectors” or “daddies,” the stronger inmates. The “sons” would exchange
sexual favors for protection. “Punks,” as they were called, were former “sons” who
became “free game” to the rest of the inmates. According to Ms. Finn, the Petitioner was
described as having been both a “son” and a “punk.” As part of the role of “son,” the
Petitioner at times was forced to wear makeup and women’s clothing. Ms. Finn also said
the guards routinely beat the inmates.


                                           - 20 -
       The Petitioner’s brother, Larry, was incarcerated at Parchman with the Petitioner,
and he attempted suicide a couple of times. According to Ms. Finn, Larry had similar
experiences as the Petitioner because of his size. The Petitioner’s other brother, Jimmy,
Jr., who also was housed at Parchman, associated himself with the Aryan Brotherhood,
became an “enforcer,” and was able to protect himself. Ms. Finn learned that Jimmy, Jr.,
did not associate with the Petitioner or Larry because of their status as “sons” and
“punks” and, thus, did not protect them for fear of retaliation from his gang.

        Ms. Finn referred to reports that the Petitioner had been assaulted in prison.
According to Ms. Finn, however, the prisoners who reported assaults faced ridicule and
retaliation from other inmates and the guards because the reports apparently were not
kept confidential. Records reflected that the Petitioner contracted syphilis at Parchman.
Ms. Finn said that although his two brothers received visitors in prison, the Petitioner did
not. The Petitioner was eventually transferred from Parchman Prison to a county jail.
According to Ms. Finn’s findings, the Petitioner was transferred because he was assisting
with an official investigation. The Petitioner escaped from that jail prior to committing
the murder in this case.

       Dr. James Merikangas testified for the Petitioner as an expert in neurology and
psychiatry. Dr. Merikangas reviewed the Petitioner’s numerous historical reports and
conducted an interview with the Petitioner. He also conducted a neurological
examination, including an MRI (Magnetic Resonance Imaging) and PET scan, as well as
a physical examination of the Petitioner. Dr. Merikangas said executive functioning,
which was the ability to plan and control behavior, was located in the frontal lobe of the
brain. Based upon his review of the Petitioner’s records, including reports of the
Petitioner’s mother drinking while pregnant, a high fever the Petitioner experienced as a
child, and the various head injuries the Petitioner suffered, as well as his initial physical
examination of the Petitioner, Dr. Merikangas concluded that the Petitioner had some sort
of brain damage which needed to be explored further.

       The MRI, which according to Dr. Merikangas examined the anatomy of the brain,
revealed loss of brain tissue in the Petitioner’s temporal lobe. In addition, the Petitioner
had an enlarged third ventricle which reflected a loss of cognitive functioning. Dr.
Merikangas also identified scarring of the brain tissue, which likely was caused by head
injuries, as well as evidence of damage associated with fetal alcohol syndrome among
other things. Dr. Merikangas testified that, based upon the discrepancy between the
Petitioner’s verbal and performance IQ scores, there was a disconnect between the
functionality of the Petitioner’s left and right brain hemispheres. The PET scan, which
measured brain function, revealed that the Petitioner’s temporal lobes were not
functioning as well as the rest of his brain. Dr. Merikangas said the temporal lobes,
which controlled behavior, were likely to be damaged during head trauma. The PET scan
also revealed asymmetry between the functionality of the left and right hemispheres of
the Petitioner’s brain. Dr. Merikangas also administered a Diffusion Tensor Imaging

                                           - 21 -
(DTI) test, which was a type of MRI that examined the flow of fluid in the axons, or
nerve connections in the brain. The DTI revealed some problem with the connections
between the two sides of the Petitioner’s brain.

        Reviewing a previous IQ score the Petitioner received in 1974, Dr. Merikangas
testified that the full-scale score of 81 was just above borderline mental retardation and
that the thirty-three-point difference between the verbal and performance scores was
highly significant and suggestive of brain damage. Dr. Merikangas also reviewed a
report from a 1976 EEG, which revealed evidence of brain damage. According to Dr.
Merikangas, the fact that the Petitioner had an EEG a couple of years later, which was
normal, did not necessarily discount the earlier abnormal results. Although the Petitioner
was treated for syphilis at a young age, Dr. Merikangas could not comment on whether
the disease affected his brain.

        Dr. Merikangas testified that the test results revealed brain damage, which the
Petitioner probably had his entire life. When asked by the court what it meant to have
brain damage, Dr. Merikangas answered, “It generally means that your intelligence is not
as good as it should be, and your ability to plan and carry out actions or to control your
impulses is not as good as it should be.” According to Dr. Merikangas, studies showed
that emotional and psychological abuse of children could inhibit the development of their
brains. In the Petitioner’s case, Dr. Merikangas attributed his brain damage to a
combination of his long-term history of physical, sexual, and psychological abuse and
physical head trauma, i.e., both congenital and acquired brain damage. Dr. Merikangas
testified that “many parts” of the Petitioner’s brain were damaged. He ruled out a
diagnosis of personality disorder.

       During cross-examination, Dr. Merikangas testified that he was not aware the
Petitioner escaped from Parchman Prison in 1981. He further testified that knowledge of
that information would not change his opinion. He said, though, that the Petitioner’s
brain damage would not prevent him from attempting to escape in the future. Dr.
Merikangas did not opine whether the Petitioner’s brain damage prevented him from
knowing right from wrong, and he did not comment on whether the Petitioner’s brain
damage caused him to commit the two murders. Dr. Merikangas opined that drug use did
not cause the Petitioner’s brain damage. Although Dr. Merikangas did not think the
Petitioner’s brain damage had improved any, he said the Petitioner’s behavior had
improved while on death row. Dr. Merikangas acknowledged that the Petitioner had a
subsequent full-scale IQ score in the 90s, but he also opined that a similar discrepancy
between the verbal and performance scores indicated brain damage. Dr. Merikangas
could not explain why the Petitioner had two different readings from EEGs conducted in
1976 and 1978, but he said they were not relevant to his diagnosis.

       Sean Lester, the Custodian of Records for the Shelby County Medical Examiner’s
Office, testified for the State. Mr. Lester was asked to identify any evidence remaining

                                          - 22 -
from the autopsy of the victim in this case. He located three items: two glass vacuum
containers, one labeled “rectal swabs” and one labeled “vaginal swabs,” and a sealed
envelope labeled “hair and fiber from right hand.” To Mr. Lester’s knowledge, there had
never been a request to test those samples for DNA. James Hill, an officer with the
Memphis Police Department’s Latent Fingerprint Section, provided for the record in this
case all of the fingerprint-related evidence retained by the department. William D.
Merritt, an investigator with the Shelby County District Attorney General’s Office,
provided for the record in this case all of the residual evidence remaining in the custody
of the trial court clerk that was not introduced during any of the earlier trials.

       Glori Shettles testified on behalf of the State. She worked for Inquisitor, Inc., for
twenty-one and one-half years as a mitigation investigator prior to working for the Shelby
County Public Defender’s Office. She said that she worked on approximately ninety
capital cases during her career and that she worked with defense counsel during the
Petitioner’s first and second resentencing hearings. According to Ms. Shettles, the
attorneys made their own arrangements for expert witnesses during the first resentencing
hearing. She said, though, that she obtained some of the Petitioner’s records related to
his mental health. Ms. Shettles said that, having worked on both hearings, she had an
advantage in preparing mitigating evidence during the second resentencing hearing
because she did not have to duplicate some of the investigation. She prepared a
comprehensive mitigation timeline of the Petitioner’s history to give counsel in
preparation of the hearing. Ms. Shettles further said she had difficulty prior to the first
resentencing hearing soliciting information and assistance from the Petitioner’s family,
but she said she experienced better cooperation from the family members during her
work on the second resentencing hearing.

        Ms. Shettles thought she developed a good working relationship with lead
sentencing counsel and sentencing co-counsel. Ms. Shettles said both attorneys were
very responsive and maintained open lines of communication. She said she was much
more involved in the mental health aspect of mitigation during the second resentencing
hearing than the first, and she identified the several experts she contacted during her
investigation. Ms. Shettles also attested to the amount of time she spent on her
investigation into potential mental health evidence. She recommended experts who
counsel ultimately decided not to rely upon at the hearing. Nevertheless, Ms. Shettles
testified that her investigation into the Petitioner’s background was as thorough as any
other case in which she had participated.

                                       II. Analysis

        The Petitioner’s post-conviction petition is governed by the Post-Conviction
Procedure Act. See Tenn. Code Ann. §§ 40-30-101 to -122. To obtain post-conviction
relief, a petitioner must show that his or her conviction or sentence is void or voidable
because of the abridgment of a constitutional right. Tenn. Code Ann. § 40-30-103. The

                                           - 23 -
petitioner must establish the factual allegations contained in the petition by clear and
convincing evidence. Tenn. Code Ann. § 40-30-110(2)(f). Evidence is clear and
convincing when there is no serious or substantial doubt about the accuracy of the
conclusions drawn from the evidence. Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim.
App. 1998).

       Once the post-conviction court rules on the petition, its findings of fact are
conclusive on appeal unless the evidence preponderates against them. State v. Nichols,
90 S.W.3d 576, 586 (Tenn. 2002) (citing State v. Burns, 6 S.W.3d 453, 461 (Tenn.1999));
Cooper v. State, 849 S.W.2d 744, 746 (Tenn. 1993). The Petitioner has the burden of
establishing the evidence preponderates against the post-conviction court’s findings.
Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997). This court may not re-weigh or
reevaluate the evidence or substitute its inferences for those drawn by the post-conviction
court. Nichols, 90 S.W.3d at 586. Furthermore, the credibility of the witnesses and the
weight and value to be afforded their testimony are questions to be resolved by the post-
conviction court. Bates v. State, 973 S.W.2d 615, 631 (Tenn. Crim. App. 1997).

        The Petitioner challenges aspects of his original trial attorneys’ representation as
well as the representation of his attorneys during the third sentencing hearing. He also
presents issues related to the conduct of the 1992 trial, the 2007 resentencing hearing, and
the post-conviction evidentiary hearing, as well as familiar issues against the imposition
of the death penalty. For the sake of clarity in the opinion, we have reorganized the order
of the issues the Petitioner presents in his appellate brief.

                          A. Ineffective Assistance of Counsel

       Claims of ineffective assistance of counsel are regarded as mixed questions of law
and fact. State v. Honeycutt, 54 S.W.3d 762, 766-67 (Tenn. 2001); Burns, 6 S.W.3d at
461. As such, the post-conviction court’s findings of fact underlying a claim of
ineffective assistance of counsel are reviewed under a de novo standard, accompanied by
a presumption that the findings are correct unless the preponderance of the evidence is
otherwise. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001) (citing Tenn. R. App. P.
13(d)). However, a post-conviction court’s conclusions of law are reviewed under a
purely de novo standard, with no presumption of correctness. Id.

        The Sixth Amendment provides, in pertinent part, “In all criminal prosecutions,
the accused shall enjoy the right . . . to have the Assistance of Counsel for his defense.”
U.S. Const. amend. VI. This right to counsel is “‘so fundamental and essential to a fair
trial, and so, to due process of law, that it is made obligatory upon the States by the
Fourteenth Amendment.’” Gideon v. Wainwright, 372 U.S. 335, 340 (1963) (quoting
Betts v. Brady, 316 U.S. 455, 465 (1942)). Inherent in the right to counsel is the right to
the effective assistance of counsel. Cuyler v. Sullivan, 446 U.S. 335, 344 (1980). “The
benchmark for judging any claim of ineffectiveness must be whether counsel’s conduct

                                           - 24 -
so undermined the proper functioning of the adversarial process that the trial cannot be
relied on as having produced a just result.” Strickland v. Washington, 466 U.S. 668, 686
(1984); see Combs v. Coyle, 205 F.3d 269, 277 (6th Cir. 2000).

       The United States Supreme Court has adopted a two-prong test to evaluate a claim
of ineffectiveness:

       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial
       whose result is reliable.

Strickland, 466 U.S. at 687. The performance prong of the Strickland test requires a
showing that counsel’s representation fell below an objective standard of reasonableness,
or “outside the wide range of professionally competent assistance.” Id. at 690. “Judicial
scrutiny of performance is highly deferential, and ‘[a] fair assessment of attorney
performance requires that every effort be made to eliminate the distorting effects of
hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to
evaluate the conduct from counsel’s perspective at the time.’” Combs, 205 F.3d at 278
(quoting Strickland, 466 U.S. at 689).

       Upon reviewing claims of ineffective assistance of counsel, courts “must indulge a
strong presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance; that is, the defendant must overcome the presumption that, under
the circumstances, the challenged action ‘might be considered sound trial strategy.’”
Strickland, 466 U .S. at 689. Additionally, the courts will defer to trial strategy or tactical
choices if they are informed ones based upon adequate preparation. Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982). Finally, we note that criminal defendants are not entitled to
perfect representation, only constitutionally adequate representation. Denton v. State,
945 S.W.2d 793, 796 (Tenn. Crim. App. 1996). In other words, “in considering claims of
ineffective assistance of counsel, ‘we address not what is prudent or appropriate, but only
what is constitutionally compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting
United States v. Cronic, 466 U.S. 648, 655 n.38 (1984)). Notwithstanding, we recognize
that “[o]ur duty to search for constitutional error with painstaking care is never more
exacting than it is in a capital case.” Id. at 785.

       If a petitioner shows that counsel’s performance fell below a reasonable standard,
then he or she must satisfy the prejudice prong of the Strickland test by demonstrating
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different.” 466 U.S. at 694. “A reasonable

                                            - 25 -
probability is a probability sufficient to undermine confidence in the outcome.” Id. In
evaluating whether a petitioner satisfies the prejudice prong, this court must determine
“whether counsel’s deficient performance render[ed] the result of the trial unreliable or
the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S. 364, 372 (1993)
(citing Strickland, 466 U.S. at 687). In other words, a petitioner must establish the
deficiency of counsel was of such a degree that it deprived the petitioner of a fair
sentencing hearing and called into question the reliability of the outcome. Nichols, 90
S.W.3d at 587. That is, the evidence stemming from the failure to prepare a sound
defense or to present witnesses must be significant, but it does not necessarily follow that
the trial would have otherwise resulted in a lesser sentence. State v. Zimmerman, 823
S.W.2d 220, 225 (Tenn. Crim. App. 1991). “A reasonable probability of being found
guilty of a lesser charge, or a shorter sentence, satisfies the second prong in Strickland.”
Id. Similarly, a petitioner must show “‘there is a reasonable probability that, absent the
errors, the sentencer . . . would have concluded that the balance of the aggravating and
mitigating circumstances did not warrant death.’” Henley, 960 S.W.2d at 579-80
(quoting Strickland, 466 U.S. at 695).

       Reviewing courts must indulge a strong presumption the conduct of trial counsel
falls within the wide range of reasonable professional assistance. Strickland, 466 U.S. at
689. Our supreme court has stated:

       “Hindsight can always be utilized by those not in the fray so as to cast
       doubt on trial tactics a lawyer has used. Trial counsel’s strategy will vary
       even among the most skilled lawyers. When that judgment exercised turns
       out to be wrong or even poorly advised, this fact alone cannot support a
       belated claim of ineffective counsel.”

Hellard, 629 S.W.2d at 9 (quoting Robinson v. United States, 448 F.2d 1255, 1256 (8th
Cir. 1971)). “It cannot be said that incompetent representation has occurred merely
because other lawyers, judging from hindsight, could have made a better choice of
tactics.” Id. This court must defer to counsel’s trial strategy and tactical choices when
they are informed ones based upon adequate preparation. Id.

       As noted earlier, criminal defendants are not entitled to perfect representation,
only constitutionally adequate representation. Denton, 945 S.W.2d at 796. “Thus, the
fact that a particular strategy or tactic failed or even hurt the defense does not, alone,
support a claim of ineffective assistance.” Cooper v. State, 847 S.W.2d 521, 528 (Tenn.
Crim. App. 1992). Moreover, “an accused is not deprived of the effective assistance of
counsel because a different procedure or strategy might have produced a different result.”
Vermilye v. State, 754 S.W.2d 82, 85 (Tenn. Crim. App. 1987).

                                      1992 Counsel


                                           - 26 -
1. Jury Selection

        The Petitioner contends that his original trial counsel were ineffective for failing to
utilize a jury questionnaire or retain an expert in jury selection, failing to ensure the jury
could consider and give effect to mitigation evidence, failing to inquire about the
prospective jurors’ attitudes toward mental health defenses, and failing to question jurors
about potential biases and other grounds for disqualification.

       This court has addressed the role of defense counsel during jury selection in a
capital case:

               Jury selection implicates an accused’s state and federal
       constitutional rights to a competent, fair-minded, and unbiased jury. See
       Smith v. State, 357 S.W.3d 322, 347 (Tenn. 2011) (recognizing that “[b]oth
       the United States and the Tennessee Constitutions guarantee a criminal
       defendant the right to a trial by an impartial jury.”) . . . The process of voir
       dire is aimed at enabling a defense lawyer (as well as a prosecutor) to purge
       the jury of members not meeting these criteria. See United States v. Nell,
       526 F.2d 1223, 1229 (5th Cir. 1976) (“[T]he principal way this right [to an
       impartial jury] is implemented is through the system of challenges
       exercised during the voir dire of prospective jurors.”); Smith, 357 S.W.3d at
       347 (recognizing that “‘[t]he ultimate goal of voir dire is to ensure that
       jurors are competent, unbiased and impartial.’”) (quoting State v. Hugueley,
       185 S.W.3d 356, 390 (appx) (Tenn. 2006) . . . . As emphasized by the
       United States Supreme Court,

              The process of voir dire is designed to cull from the venire
              persons who demonstrate that they cannot be fair to either
              side of the case. Clearly, the extremes must be eliminated –
              i.e., those who, in spite of the evidence, would automatically
              vote to convict or impose the death penalty or automatically
              vote to acquit or impose a life sentence.

       Morgan v. Illinois, 504 U.S. 719, 734 n.7, 112 S. Ct. 2222 (1992) (quoting
       Smith v. Balkcom, 660 F.2d 573, 578 (5th Cir. 1981)).

              As the United States Court of Appeals for the Sixth Circuit has
       asserted, “[a]mong the most essential responsibilities of defense counsel is
       to protect his client’s constitutional right to a fair and impartial jury by
       using voir dire to identify and ferret out jurors who are biased against the
       defense.” Miller v. Francis, 269 F.3d 609, 615 (6th Cir. 2001). By posing
       appropriate questions to prospective jurors, a defense lawyer is able to
       exercise challenges in a manner that ensures the jury passes constitutional

                                            - 27 -
      muster. See United States v. Blount, 479 F.2d 650, 651 (6th Cir. 1973).

             Despite its significance, a trial lawyer is “accorded particular
      deference when conducting voir dire” and his or her “actions during voir
      dire are considered to be matters of trial strategy.” Hughes v. United States,
      258 F.3d 453, 457 (6th Cir. 2001). Also, “[a] strategic decision cannot be
      the basis for a claim of ineffective assistance unless counsel’s decision is
      shown to be so ill-chosen that it permeates the entire trial with obvious
      unfairness.” Id. Thus, it is imperative for a petitioner claiming ineffective
      assistance of counsel during jury selection to demonstrate that the resulting
      jury was not impartial. See Smith, 357 S.W.3d at 348 (citing James A.
      Dellinger v. State, No. E2005-01485-CCA-R3-PD, 2007 WL 2428049, at
      *30 (Tenn. Crim. App., Aug. 28, 2007)).

William Glenn Rogers v. State, No. M2010-01987-CCA-R3-PD, 2012 WL 3776675, at
*35-36 (Tenn. Crim. App. at Nashville, Aug. 30, 2012).

       The post-conviction court ruled as follows on this particular claim of ineffective
assistance of counsel:

              Initially, this court notes [post-conviction] counsel asked attorney
      [trial co-counsel] very few questions about the jury selection in petitioner’s
      case and presented little evidence in general relating to the selection of the
      jury in petitioner’s case. As to his contention trial counsel should have
      utilized a jury questionnaire, this court finds petitioner has presented no
      evidence to support his claim prospective jurors’ responses would have
      differed had a jury questionnaire been utilized. There simply was no proof
      presented at the post-conviction hearing to suggest prospective jurors
      would have been more candid in their responses if responding via a jury
      questionnaire. Moreover, this court notes juror questionnaires are
      discretionary and are routinely either denied or modified by trial courts.
      This was likely particularly true in the early 1990s. Thus, this court does
      not find trial counsel’s failure to request a questionnaire, alone, falls so far
      below the accepted level of representation as to render their representation
      of petitioner ineffective. Petitioner also asserts absent a jury consultant,
      trial counsel failed to conduct adequate voir dire and failed to select a fair
      and impartial jury. However, this court finds petitioner has again failed to
      present evidence supporting his claim the jury was not fair and impartial
      based upon the failure of trial counsel to hire a jury consultant.

              As to the issue of life qualifying the jury, this court finds, although
      trial counsel may not have extensively inquired into each potential jurors
      ability to consider mitigation and if appropriate impose a sentence less than

                                           - 28 -
       death, both the prosecution and the court thoroughly covered the sentencing
       process. Thus, even if this court were to find trial counsels’ questioning of
       the jurors on this issue was deficient, given the jurors were properly
       informed by the court of their obligations to consider all forms of
       punishment and hold the state to their burden of proof, this court finds
       petitioner was not prejudiced by counsels’ inaction.

       We agree with the post-conviction court. The argument presented by the
Petitioner in his brief on appeal on the issue of jury questionnaires and a selection expert
consists solely of the following statement: “Mr. Odom’s 1992 trial counsel failed to
move for and/or utilize a jury questionnaire or retain expert assistance in jury selection.”
The Petitioner offers no other argument, citation to authorities, or appropriate references
to the record in support thereof. This ground for relief must, therefore, be considered
waived. See Tenn. Ct. Crim. App. R. 10(b) (“Issues which are not supported by
argument, citation to authorities, or appropriate references to the record will be treated as
waived in this court.”). In any event, the Petitioner has failed to demonstrate any actual
prejudice resulting from counsels’ failure to utilize questionnaires or an expert during
jury selection. Nothing in the record suggests the jury impaneled was impartial. “It is
incumbent upon the petitioner and his post-conviction counsel to demonstrate how a jury
questionnaire or an expert in the field of jury selection might have made a difference.”
Prentiss Phillips v. State, No. W2004-01626-CCA-R3-PC, 2005 WL 1123612, at *6
(Tenn. Crim. App. at Jackson, May 12, 2005). This court held in Prentiss Phillips that,
because the petitioner did not call a jury expert during the evidentiary hearing, it was
unable to find prejudice. The same holds true here.

       The Petitioner presents similarly meager arguments regarding counsel’s
questioning about jurors’ attitudes toward mitigation and mental health defenses: “They
also failed to ensure the jurors could consider and give effect to mitigation evidence, as
required by Morgan v. Illinois, 504 U.S. 719 (1992). Further, they failed to inquire about
the potential jurors’ attitudes toward mental disorders and mental state defenses.” These
unsubstantiated assertions must also be considered waived. See Tenn. Ct. Crim. App. R.
10(b). Regardless, because the Petitioner was granted a new sentencing hearing
following his initial direct appeal, no prejudice can be shown in this instance.

       As to the questioning of specific jurors, the post-conviction court stated:

               Petitioner also asserts trial counsel failed to inquire into potential
       bias of certain prospective jurors. Specially, he argues trial counsel failed
       to: (a) sufficiently rehabilitate Juror Bradley who stated he expected the
       defense team to prove petitioner’s innocence; (b) sufficiently question Juror
       Christopher who was robbed at gunpoint while working as a bank teller; (c)
       sufficiently question Juror Davis who was also a victim of robbery; (d)
       question Juror Nettles, a robbery victim, and the mother of a Memphis

                                           - 29 -
       Police Officer who stated she believed a police officer’s credibility was
       higher than the other witnesses. None of these witnesses testified at
       petitioner’s post-conviction hearing and post-conviction counsel did not
       question attorney [trial co-counsel] about the defense teams questioning or
       lack of questioning of these jurors. Thus, this court finds even if trial
       counsel were ineffective in their questioning of the jurors, petitioner has
       failed to demonstrate he was prejudiced by counsels’ inaction.

Citing Smith v. State, the post-conviction court held that bias cannot be presumed “absent
either an affirmative statement of bias, willful concealment of bias, or failure to disclose
information that would call into question the juror’s bias.” 357 S.W.3d at 348.

       The Petitioner did not present any proof during the evidentiary hearing that would
call into question trial counsel’s performance with regard to the questioning of these
jurors. Regardless, the trial transcript reveals that counsel did question each juror about
whether their past experiences would affect their ability to remain impartial and neutral.
Accordingly, the Petitioner’s argument that “[d]efense counsel ignored these glaring
biases” is without merit especially when all three jurors (Christopher, Davis, and Nettles)
stated they could remain impartial despite their experiences. As to Juror Bradley, the
Petitioner acknowledges that this juror was rehabilitated during voir dire. The Petitioner,
however, did not ask trial co-counsel during the evidentiary hearing why a peremptory
challenge was not used against that particular juror. Accordingly, it must be presumed
that counsels’ decision in that respect was reasonable trial strategy. Counsel cannot be
deemed to have been ineffective in this instance. The Petitioner is not entitled to relief
with respect to 1992 counsels’ actions during jury selection.

2. Jury Instructions

        The Petitioner contends that counsel were ineffective during the original trial for
failing to object to the trial court’s jury instruction, which listed first degree murder as the
first option to consider and “not guilty” as the final option. As the post-conviction court
observed, however, our supreme court has held that sequential jury instructions do not
deprive a defendant of his or her constitutional right to a jury trial. See State v. Davis,
266 S.W.3d 896, 905 (Tenn. 2008). Accordingly, counsel cannot be deemed ineffective
for failing to challenge the jury charge in this respect.

3. Motion to Suppress Statement

       The Petitioner contends that his original trial counsel were ineffective for failing to
argue competently that his statement to the police should have been suppressed. The
Petitioner complains that counsel filed only three “boilerplate” motions to suppress the
statement and did not present any evidence in support of their argument at the
suppression hearing other than the testimony of the Petitioner himself. The Petitioner

                                             - 30 -
argues that counsel should have presented evidence of his troubled past to demonstrate
how he endured “reasonable fear and confusion during the nightlong interrogation.” He
also argues that his statement to the police would have been suppressed if the trial court
had been aware of his brain damage.

      The post-conviction court disagreed, stating:

              This court finds trial counsel were not ineffective in this regard.
      Attorney [trial co-counsel] testified the defense argued the statements were
      coerced but the trial court did not suppress the statement. However,
      although the statements were not suppressed, she stated, the defense team
      argued to the jury petitioner had been coerced by the police into giving a
      statement. Furthermore, as noted elsewhere in this order, counsel did have
      petitioner evaluated and Dr. Hutson did not indicate petitioner was
      suffering from any conditions which could support a challenge to the
      voluntariness or reliability of his confession. Likewise, neither Tora
      Brawley nor Dr. Merikangas could say with certainty petitioner’s cognitive
      deficits would have precluded him from exercising a valid waiver and
      voluntarily providing a statement to police. The record in this case
      indicates[] petitioner had the cognitive ability to be deceptive during his
      police interrogation as he initially provided police with a false name.
      Petitioner was able to discuss the commission of the offense in great detail
      both with the police and with the defense team. Moreover, at the Motion to
      Suppress [hearing] Sergeant McWilliams testified the petitioner had
      indicated he understood his rights and stated the petitioner had never been
      threatened or coerced. Upon hearing all the proof the trial court found
      petitioner was not credible. This court finds nothing about the testimony
      offered by Dr. Merikangas or Brawley would have likely influenced the
      trial court’s conclusion the statement was voluntarily and knowingly given.
      Thus, even if counsel were ineffective in failing to employ this strategy,
      this court finds petitioner has failed to demonstrate he was prejudiced by
      their inaction as it appears such an argument likely could not have been
      sustained.

        Based upon our review of the record, we conclude that trial counsel were not
ineffective in the handling of the motion to suppress. As noted above, the fact that a
particular strategy or tactic failed does not equate with deficient performance. Cooper,
847 S.W.2d at 528. Trial counsel moved to suppress the statement but were simply
unsuccessful in their attempt. Regardless, the Petitioner has not otherwise shown any
resulting prejudice. “In order to show prejudice, [the] Petitioner must show by clear and
convincing evidence that (1) a motion to suppress would have been granted and (2) there
was a reasonable probability that the proceedings would have concluded differently if
counsel had performed as suggested. Vaughn v. State, 202 S.W.3d 106, 120 (Tenn. 2006)

                                          - 31 -
(citing Strickland, 466 U.S. at 687, 104 S. Ct. at 2064-65). “In essence, the petitioner
should incorporate a motion to suppress within the proof presented at the post-conviction
hearing.” Terrance Cecil v. State, No. M2009-00671-CCA-R3-PC, 2011 WL 4012436,
at *8 (Tenn. Crim. App. at Nashville, Sept. 12, 2011). Contrary to his argument, the
Petitioner presented no clear and convincing evidence demonstrating a motion to
suppress would have been granted under some alternate theory. Accordingly, we agree
with the post-conviction court’s findings in this respect. Although he challenged trial
counsel’s failure to contest the signature on the statement as being his own, he does not
raise that issue on appeal. The Petitioner is not entitled to relief on this claim.

4. Presentation of Case

        The Petitioner argues that counsel were ineffective during the guilt phase of the
original trial because they presented no witnesses on his behalf and failed to effectively
cross-examine the State’s witnesses. As the State observes, the Petitioner does not now
identify any potential witness trial counsel should have called to testify. In order to
prevail on a claim of ineffective assistance of counsel for failure to call a witness at trial,
a petitioner should present that witness at the post-conviction hearing. Pylant v. State,
263 S.W.3d 854, 869 (Tenn. 2008). “‘As a general rule, this is the only way the
petitioner can establish that . . . the failure to have a known witness present or call the
witness to the stand resulted in the denial of critical evidence which inured to the
prejudice of the petitioner.’” Id. (quoting Black v. State, 794 S.W.2d 752, 757 (Tenn.
Crim. App. 1990)).

       As to the cross-examination of State witnesses, in the Petitioner’s brief on appeal,
he merely references the supplemental amended petition for post-conviction relief he
filed in which he challenged counsel’s failure “to effectively cross-examine police
witnesses on the poor chain of custody and crime scene handling of fingerprint
evidence.” The post-conviction court concluded that the Petitioner failed to establish
ineffective assistance of counsel on this ground:

               He argues within fifteen minutes of the first officers arriving on the
       scene, numerous police personnel were milling about the crime scene and
       several individuals has [sic] access to the interior of the car where his
       fingerprints were found. He contends trial counsel failed to ask any
       questions challenging the possible contamination of the crime scene. He
       further argues trial counsel were ineffective in questioning Officer William
       Lee regarding the methodology Lee used to lift the print implicating him in
       the crime. Specifically he argues trial counsel should have asked Lee about
       whether he photographed the print prior to the lift. Finally, petitioner
       contends trial counsel were ineffective in failing to question latent print
       examiner, James Holder, about the inherent subjectivity in latent print
       identification. . . .

                                            - 32 -
               This court finds petitioner has failed to present any proof in support
       of this allegation. There was no testimony about latent print examination
       presented at the post-conviction hearing. No evidence was presented
       demonstrating the crime scene was not properly secured; chain of custody
       properly maintained; or, the lifting and examination of the prints properly
       conducted. Moreover, in addition to the fingerprint evidence, petitioner
       gave a statement in which he admitted to being present at the crime scene
       and raping and stabbing the victim. Thus, even if counsel were [deficient]
       in failing to challenge the fingerprint evidence in his case, petitioner has
       failed to demonstrate he was prejudiced by counsel’s inaction.

       The Petitioner does not explain how the post-conviction court’s ruling in this
respect is erroneous; instead, he simply refers to the authority cited in his supplemental
amended petition. In other words, the Petitioner offers no argument on appeal in support
of his claim that trial counsel were ineffective for failing to cross-examine the State’s
witnesses effectively. The issue must therefore be considered waived on appeal. See
Tenn. Ct. Crim. App. R. 10(b). Regardless, we agree with the post-conviction court that
the Petitioner is otherwise unable to demonstrate any resulting prejudice.

5. Juror Question

        The Petitioner argues that trial counsel should have objected during the guilt phase
of the trial when a juror asked the medical examiner a question about the depth of one of
the stab wounds to the victim in relation to the length of the blade on the knife found on
the Petitioner at the time of his arrest. After testifying about the nature of the stab
wounds to the victim, the medical examiner testified that, although he could not
affirmatively state that the exact knife found on the Petitioner caused the wounds “to the
exclusion of all others in the world,” that knife was “quite consistent with producing the
wounds” to the victim. At the conclusion of the medical examiner’s testimony, a juror,
with permission from the trial court, asked the medical examiner a question about the
knife. The following is the entire verbal exchange between the juror and the medical
examiner:

       Juror: Yes, sir. Sir, could you tell me how long that blade is on that knife?

       Witness: I would have to have a ruler to measure it. It looks like about
       three inches. (Pause) It appears to be about three inches, but I would have
       to have a ruler to actually measure it.

       Juror: And you said the penetration was four inches –

       Witness: That’s correct.

                                           - 33 -
       Juror: -- amongst the --

       Witness: What happens is that as the knife is penetrating the chest cavity
       there’s some give to the chest cavity, so a three inch blade can produce a
       five inch deep wound. It’s because of that give.

       Trial Judge: All right, doctor, you may step down.

       The Petitioner argues that the previously unsolicited testimony from the medical
examiner prejudiced his defense. The Petitioner cites State v. Jeffries, 644 S.W.2d 432
(Tenn. Crim. App. 1982), and Tennessee Rule of Criminal Procedure 24.1 in support of
his argument. The post-conviction court noted that Rule 24.1 was not adopted until 2003
and, thus, inapplicable to the Petitioner’s claim. The court also recognized that prior to
the implementation of Rule 24.1, “although the practice was discouraged, there was no
outright bar to juror questioning at the time of” the trial in 1992. See Byrge v. State, 575
S.W.2d 292 (Tenn. Crim. App. 1978); Raynor v. State, 447 S.W.2d 391 (Tenn. Crim.
App. 1969).

       Initially, we agree with the State that the Petitioner has failed to carry his burden
of establishing deficient performance on the part of trial counsel. The Petitioner did not
question trial co-counsel as to why trial counsel did not object when the trial court
allowed the juror to question the witness. Given that the knife blade was shorter than the
depth of the stab wounds, the failure to object very well may have been tactical.

       In any event, even if counsel should have objected, the post-conviction court
correctly ruled that at the time of the Petitioner’s trial, there was no absolute prohibition
to a juror being permitted to question a witness. As this court announced in Byrge,
“[E]ach case must be judged on its own facts in determining whether error has been
committed.” 575 S.W.2d at 295. Given the nature of the medical examiner’s testimony
and the limited line of questioning by the juror, the Petitioner has failed to demonstrate
that the trial court would have sustained an objection to the juror’s question. To the
extent the Petitioner couches his argument in terms of trial court error, said issue is
waived because the Petitioner failed to raise it on direct appeal. See Tenn. Code Ann. §
40-30-106(g). Accordingly, the Petitioner is not entitled to relief on this ground.

6. Investigation

       The Petitioner contends that his original trial counsel “failed to investigate other
suspects and evidence supporting an argument that someone else may have been
responsible for the incident.” The testimony of trial co-counsel is summarized above.
She identified the members of the defense team, which included two attorneys and two
investigators, and she described the team’s strategy. Trial co-counsel explained that the

                                           - 34 -
decision making process was influenced by information about the case they already
knew, including the Petitioner’s confession. Upon review of the evidence presented in
post-conviction, the post-conviction court concluded that the Petitioner failed to
demonstrate how trial counsel were ineffective in their factual investigation: “Given the
constraints on the defense based upon petitioner’s confession to the crime and physical
evidence confirming his presence at the crime scene, counsel chose the only strategy
available to them and attempted to challenge the validity of petitioner’s statement.”

        The Petitioner does not support his blanket statement on appeal that “the defense
team failed to conduct any meaningful investigation into the State’s case” with references
to any other evidence his attorneys should have uncovered. We agree with the State that
the Petitioner is required to demonstrate how counsel’s action or inaction affected the
outcome of the trial. The Petitioner has simply failed to carry his burden on this
particular claim and is, therefore, not entitled to any relief. See Tony Carruthers v. State,
No. W2006-00376-CCA-R3-PD, 2007 WL 4355481at *40 (Tenn. Crim. App. at Jackson,
Dec. 12, 2007) (“Moreover, the petitioner did not produce any witnesses or evidence that
pretrial counsel failed to investigate or uncover that would have altered the outcome of
the trial.”); Demarcus Sheriff Smith v. State, No. W2001-01353-CCA-R3-PC, 2002 WL
1482697, at *4 (Tenn. Crim. App. at Jackson, Mar. 8, 2002) (“If the claim is based upon
a failure to properly investigate, then the evidence or witness must be produced so that
the post-conviction court judge can properly evaluate the evidence or the witness.”) This
court may not guess as to what evidence further investigation may have uncovered.
Black, 794 S.W.2d at 757.

                                       2007 Counsel

1. Evidence of Petitioner’s Neurological and Cognitive Impairments

       The Petitioner claims that counsel rendered ineffective assistance during the third
sentencing hearing by not timely investigating, obtaining, and presenting evidence of his
neurological and cognitive impairments in mitigation despite the existence of evidence
that those impairments had existed since 1974. The Petitioner argues that his attorneys
waited too long before requesting the services of Dr. Angelillo to determine whether they
overlooked anything regarding the Petitioner’s mental health. He also argues that the fact
that Dr. Angelillo was called as a witness belies counsel’s assertion that they had ruled
out a mental health strategy in mitigation. Dr. Angelillo could not offer a specific
diagnosis about the Petitioner’s potential brain damage. The Petitioner blames counsel
for the incomplete evaluation because they did not retain the services of Dr. Angelillo in
a timely manner. The Petitioner contends that a mental health expert would have
complimented and contextualized lay witness and mitigation expert testimony by
explaining that the Petitioner’s traumatic experiences throughout childhood and
adolescence compromised his brain development. The Petitioner also argues that
counsel’s fear of arming the prosecution with ammunition of a personality disorder

                                           - 35 -
diagnosis came to fruition when Dr. Angelillo testified that the Petitioner had signs of a
personality disorder.

       The Petitioner insists that had counsel further investigated evidence of his brain
damage, they would have been able to introduce the same type of evidence presented
during the post-conviction hearing. Citing Davidson v. State, the Petitioner asserts,
“Because mental illness can render a defendant less morally blameworthy, capital defense
attorneys who possess compelling evidence of mental defects have an obligation to make
a reasonable and fully-informed decision about presenting that evidence to the jury.” 453
S.W.3d 386, 405 (Tenn. 2014). He argues that, despite numerous “red flags” in the
reports found by counsel during their investigation, counsel did not subject him to
neuropsychological testing, which would have revealed impairments in his executive
functioning and cognitive deficits. According to the Petitioner’s argument, had counsel
presented the same type of mental health evidence he presented during the post-
conviction hearing, there is a reasonable probability that at least one juror would have
voted against the death penalty.

      In addressing this claim, the post-conviction court issued the following findings:

              At the post-conviction hearing [lead sentencing counsel] testified he
      believed the defense had considered retaining a neurologist and conducting
      a neurological examination of petitioner. However, [lead sentencing
      counsel] testified when petitioner was confined to Parchman he was given a
      battery of psychological tests and underwent a physical examination. He
      stated the petitioner’s EEG was normal and the records indicate petitioner
      suffers from traits of anti-social personality disorder but had no other
      psychological issues. Testing was conducted by the Parchman officials to
      determine if petitioner possessed any “organicity” or neurological deficits.
      This examination found no neurological deficits and petitioner was found to
      have a full scale IQ of 93. [Lead sentencing counsel] stated much of this
      information had been discussed in petitioner’s prior sentencing
      proceedings. In some cases, [lead sentencing counsel] testified he would
      raise the issue of brain damage as mitigation; however, in petitioner’s case,
      the defense theory was centered on petitioner’s future dangerousness and
      behavior within the prison system. [Lead sentencing counsel] testified the
      defense team considered these records in developing a theory of mitigation.
      However, he again pointed out a diagnosis of anti-social personality
      disorder directly undercut their arguments regarding future dangerousness.
      He further stated these records would have contradicted any claim the
      defense team would have made regarding neurological deficits or disorders.

            [Lead sentencing counsel] testified petitioner underwent numerous
      examinations over the years. He stated Dr. Cox’s assessment included

                                          - 36 -
      particularly damaging information, specifically as it relates to future
      dangerousness. Specifically, [lead sentencing counsel] recalled the records
      from Parchman prison further indicated petitioner stated, “maybe I did it for
      the joy of it,” referring to firing the second shot which killed the victim in
      his Mississippi case and indicated “he had no feelings” or “sorrow” with
      regard to his actions. The report also referenced Dr. Cox’s findings and
      indicated Dr. Cox had diagnosed petitioner as possible schizo personality.
      Attorney [sentencing co-counsel] likewise testified he was concerned about
      the information which might be elicited if the defense team pursued a
      defense based upon mental health and neurological deficits and stated based
      upon the prior evaluations. [Sic].

             [Sentencing co-counsel] stated usually a defense team would want to
      put forward evidence of brain damage, if it exists, in a capital case.
      However, in petitioner’s case, there was a long history of evaluations which
      did not support such a claim. To present such proof, according to
      [sentencing co-counsel], might appear disingenuous when considered in
      light of petitioner’s complete mental health history; in such instances, there
      is the potential such testimony may appear to be “bought and paid for.”
      Thus, the defense chose to present emotional testimony from the
      petitioner’s family relating to his traumatic childhood and difficulty in the
      Mississippi juvenile system as well as a picture of petitioner as a productive
      member of the penal system and someone highly amendable to
      rehabilitation so long as he is confined to the prison system. [Sentencing
      co-counsel] testified he reviewed petitioner’s complete mental health and
      medical history before rejecting a mitigation theory based upon mental
      health issues or cognitive impairments.

             Both [lead sentencing counsel and sentencing co-counsel] testified
      there were numerous discussions about theories of mitigation and the
      proper strategy for the resentencing proceeding. He stated certain strategies
      were rejected such as a theory based upon serotonin levels, brain
      fingerprinting, and eventually a defense based upon supposed
      neuropsychological deficiencies or disorders.            Likewise mitigation
      investigator Shettles testified numerous theories of mitigation were
      considered and rejected. Shettles specifically stated the defense team had
      the benefit of seeing the two prior proceedings and reviewing what worked
      and what did not work as a mitigation theory and indicated they formed the
      mitigation strategy based in part of the failures of those prior proceedings.

The court continued:

             Petitioner argues trial counsel failed to provide the retained experts

                                          - 37 -
all of the information needed to make a complete and proper assessment of
his cognitive and psychological issues. Specifically, petitioner asserts 2007
trial counsel ignored their own mitigation expert’s recommendation to
obtain a neuropsychological expert to testify to his temporal lobe
impairments. He asserts counsel did not request funding for a qualified
expert until nearly two months prior to his resentencing hearing. He
argues, because of trial counsels’ failure to timely act, Dr. Angelillo did not
have adequate time to review his extensive social history and mental health
background and records. Petitioner contends Dr. Angelillo administered
personality testing to petitioner but conducted no intelligence testing or
neuropsychological testing. He contends the testimony of Dr. Angelillo at
trial demonstrates his lack of preparedness. He asserts Dr. Angelillo
informed the jury, because he did not have the data he had requested by
prior mental health experts, notably a neuropsychological evaluation, a PET
scan, and an EEG, he was unable to administer the tests necessary to
evaluate petitioner to determine if he had a major mental disorder. He
argues, as a consequence, Dr. Angelillo stated he had a difficult time
determining how much of petitioner’s impairments and behaviors were due
to physical organic brain injury and how much was due to psychological
issues.

        At the post-conviction hearing, [lead sentencing counsel and
sentencing co-counsel] testified Dr. Angelillo’s testimony was not the
primary focus of their mitigation strategy. Rather, counsel stated they
attempted to present a theory of mitigation to the jury based upon the fact
petitioner, due to his prior life sentence in Mississippi, would never be
released from prison if the jury gave a life sentence. Counsel stated in
conjunction with this argument they attempted to demonstrate petitioner
had a good record while incarcerated and would not pose a danger to others
if the jury spared his life. Trial counsel testified, in addition to this primary
theory, the defense also used petitioner’s difficult background to argue to
the jury petitioner was essentially forsaken by the system. Both [lead
sentencing counsel and sentencing co-counsel] indicated they felt this proof
was best presented by the petitioner’s family members and indicated the
role of Dr. Angelillo was merely to enhance and support much of the
information provided by the family and to support their assertion petitioner
posed no real future dangerousness so long as he was incarcerated.

       At trial, Dr. Angelillo testified the lack of sufficient mental health
treatment afforded the petitioner as a child, the rejection he had
experienced, and the physical and sexual abuse he had undergone all had a
profound effect on his development. Dr. Angelillo testified the petitioner’s
time in the structured environment of Riverbend had been beneficial in

                                     - 38 -
modifying his behaviors and modulating his ability to engage in
constructive activities. Dr. Angelillo expressed an opinion the petitioner
would continue to thrive in this structured environment if given a life
sentence. In addition to the testimony of Dr. Angelillo, Glori Shettles, the
mitigation investigator in both petitioner’s 1999 and 2007 resentencing
proceedings testified as an expert in parole procedures and stated it was
very unlikely petitioner would ever be released from prison. Her
statements were supported by other prison officials. Shettles spent
extensive time interviewing and building relationships with petitioner’s
family. Due to these relationships Shettles was able to convince several
family members to testify on petitioner’s behalf. Petitioner’s family
described the extremely difficult, neglectful and abusive circumstances of
petitioner’s childhood and petitioner’s brother described the conditions
experienced by petitioner while incarcerated at Columbia Training School
and Parchman Prison. Both attorneys and Shettles stated this testimony
was incredibly powerful.

       Considering a theory based upon cognitive impairments had been
previously unsuccessfully utilized by 1999 trial counsel, this court does not
find 2007 trial counsel were ineffective in failing to present an alternative
mitigation theory. Under these circumstances, this court does not find the
use of Dr. Angelillo as a compliment to this theory instead of as the
centerpiece of mental health mitigation case was ineffective.

       It appears the decision to forego a strictly or even primary mental
health based theory of mitigation was made after extensive investigation by
counsel and the mitigation investigator after substantive deliberations
amongst the entire defense team. When asked about the decision at the
post-conviction hearing, counsel provided reasoned responses explaining
the exact investigation and considerations that went into making the
decision to follow a different strategy than prior counsel. Specifically,
attorney [sentencing co-counsel] acknowledged some of petitioner’s prior
mental health records contained warnings about petitioner’s mental
condition. However, according to [sentencing co-counsel], the fear of the
defense team was the introduction of this information might show evidence
of future dangerousness. He stated the goal of the defense team was to
demonstrate petitioner had been failed by the system. He expressed his
concern that, if petitioner was evaluated, the defense team could end up
with an adverse diagnosis such as anti-social personality disorder.

       Based upon all the proof presented at the post-conviction hearing,
the testimony presented at petitioner’s 2007 resentencing proceeding and
the evidence presented at the prior proceedings, this court finds counsel

                                   - 39 -
      were not ineffective in their preparation an[d] utilization of Dr. Angelillo’s
      services.

       Our supreme court has summarized the following principles specific to mitigation
in a capital case:

             Capital defendants possess a constitutionally protected right to
      provide the jury with mitigation evidence that humanizes the defendant and
      helps the jury accurately gauge the defendant’s moral culpability. Porter v.
      McCollum, [558 U.S. 30, 41, 130 S. Ct. 447 (2009)]; Williams v. Taylor,
      [529 U.S. 362, 393, 120 S. Ct. 1495 (2000)]. Accordingly, capital defense
      attorneys have an obligation to conduct a thorough investigation of the
      defendant’s background. Williams v. Taylor, 529 U.S. at 396, 120 S. Ct.
      1495. Defense counsel should make an effort to discover all reasonably
      available mitigating evidence and all evidence to rebut any aggravating
      evidence that the State might introduce. Wiggins v. Smith, [539 U.S. 510
      524, 123 S. Ct. 2527 (2003)].

             To provide effective representation, counsel must make either a
      reasonable investigation or a reasonable decision that particular
      investigations would be unhelpful or unnecessary. Wiggins v. Smith, 539
      U.S. at 521, 123 S. Ct. 2527. Either way, counsel’s decision must indicate
      a reasoned strategic judgment. Wiggins v. Smith, 539 U.S. at 526, 123 S.
      Ct. 2527. Defense counsel should investigate the defendant’s medical
      history, educational history, employment and training history, family and
      social history, adult and juvenile correctional experiences, and religious and
      cultural influences. Wiggins v. Smith, 539 U.S. at 524, 123 S. Ct. 2527.

             Counsel is not required to investigate every conceivable line of
      mitigating evidence, no matter how unlikely it is to help the defense. Nor
      must counsel present mitigating evidence in every case. But “strategic
      choices made after less than complete investigation are reasonable only to
      the extent that reasonable professional judgments support the limitation of
      the investigation.” Wiggins v. Smith, 539 U.S. at 533, 123 S. Ct. 2527
      (internal quotation marks omitted). To determine whether counsel’s actions
      were reasonable, a reviewing court should “consider not only the quantum
      of evidence already known to counsel, but also whether the known
      evidence would lead a reasonable attorney to investigate further.” Wiggins
      v. Smith, 539 U.S. at 527, 123 S. Ct. 2527.

Davidson, 453 S.W.3d at 402.

      The Davidson court concluded that trial counsel rendered ineffective assistance

                                          - 40 -
during sentencing because they failed to present evidence of the defendant’s brain
damage and cognitive disorders. The Petitioner in the case at hand relies on Davidson for
the proposition that his attorneys were ineffective for the same reason. Our supreme
court reached its conclusion in Davidson, however, based upon counsel’s “superficial
investigation.” Id. at 392. The attorneys in that case did not introduce any
neuropsychological evidence in mitigation, and our supreme court concluded that their
actions were not reasonably informed trial strategy but instead were the result of
“inattention and a disturbing lack of time and resources.” Id. at 404. Trial counsel
testified that he was “overworked and understaffed” and that co-counsel “was suffering
from significant health problems,” which led the defense team to conduct a “cursory
investigation” into the defendant’s background. Id. at 398. Trial counsel “was unable to
give a satisfactory explanation for his truncated investigation other than that he was
harried and overworked,” and he admitted that he should have pursued the defendant’s
mental health evidence further. Id. at 399. Counsel in Davidson also admitted that he
probably did not completely review the report prepared by the mitigation specialist. Id. at
400. Moreover, Ms. Shettles, the same mitigation specialist used by the Petitioner’s
attorneys in this case, testified in Davidson that “she did ‘very, very little. I was given a
very, very brief period of time to complete tasks and I was asked specifically to do very,
very few things.’” Id. at 399.

        The testimony from the evidentiary hearing in this case presents an entirely
different picture than that revealed in Davidson. Both attorneys testified about the extent
of their representation in this case. They had the benefit of reviewing the records of two
previous sentencing hearings as well as Ms. Shettles’ exhaustive investigation into the
Petitioner’s background. Ms. Shettles testified that she had served as an investigator on
approximately ninety death penalty cases, that she developed a good working relationship
with defense counsel, and that her investigation into the Petitioner’s background was as
thorough as any other case in which she had participated. Lead sentencing counsel also
testified that the information gathered by Ms. Shettles was the best mitigation he had ever
received from an investigator in a capital case. Based upon our review of the record and
the evidence presented at the hearing, there is no doubt the attorneys conducted a
reasonably thorough investigation into the Petitioner’s background.

       Counsels’ decision not to pursue a strictly mental health style of defense in
mitigation was developed after they thoroughly investigated the Petitioner’s background.
Both attorneys testified that they were aware of the numerous reports included in Ms.
Shettles’ investigation that revealed evidence of potential brain damage. As recounted
above in the fact section, both attorneys also explained why they chose not to focus their
defense on the Petitioner’s brain damage. Counsel feared that during cross-examination,
the State would be able to exploit reports that the Petitioner made comments he
committed the previous murder in Mississippi “for the joy of it” and “had no feelings, no
sorrow about it.” Likewise, counsel did not want to provide the State with the
opportunity to highlight other reports suggesting the Petitioner suffered from various

                                           - 41 -
personality disorders, reports that showed no signs or symptoms of psychosis, or reports
suggesting prior neurological examinations were within normal limits. Counsel also
explained that even if they found a mental health expert who could affirmatively testify
about the Petitioner’s brain damage, the jury might view the expert’s opinion as having
been “bought and paid for,” especially in light of the fact that there were contradictory
reports the State could highlight on cross-examination. Counsel further explained that
presenting evidence, such as evidence elicited during the post-conviction hearing that the
Petitioner could not control his impulses because of his brain damage and his brain
damage would not prevent him from attempting escape in the future, would contradict
their theory that the Petitioner had become well-adjusted in prison, was viewed as a
model inmate, and did not pose any future danger in prison.

        The Petitioner argues that trial counsel “offer[ed] fallacious circular reasoning”
regarding their decision to call Dr. Angelillo as a witness. According to the Petitioner, if
counsel wanted to avoid arming the State with the ammunition of a personality disorder,
they should have never requested that Dr. Angelillo perform psychological testing or
questioned him during trial about his diagnosis of a personality disorder. As the State
observes in its brief on appeal, though, counsel intended to limit Dr. Angelillo’s
testimony by “hit[ing] the high points” and not “drag[ging] out mental health in front of
the Jury.” Although Dr. Angelillo could not render a specific diagnosis, he would testify
that evidence of a personality disorder was the product of the Petitioner’s upbringing and
environment. Counsel intended for Dr. Angelillo to explain to the jury that the system
had failed the Petitioner because he never received sufficient mental health treatment.
Indeed, Dr. Angelillo opined that “the lack of sufficient mental health treatment afforded
the Defendant as a child, the rejection he had experienced, and the physical and sexual
abuse he had undergone all had a profound effect on his development.” Odom, 336
S.W.3d at 553. Dr. Angelillo also testified that the Petitioner had a history of brain
damage. Contrary to the Petitioner’s argument, Dr. Angelillo’s testimony fit squarely
within counsel’s theory “that the [Petitioner’s] time in the structured environment of
Riverbend had ‘behaviorally defined . . . his ability . . . to engage in constructive
activities.’ [Dr. Angelillo] believed that the [Petitioner] would continue to thrive in this
structured environment if given a life sentence.” Id.

       The Petitioner focuses part of his argument on this issue on the fact that counsel
did not retain the services of Dr. Angelillo until approximately two months before trial.
As explained above, however, counsel had thoroughly investigated the Petitioner’s
background and had decided by that time to pursue a different theory of mitigation.
According to counsel, Dr. Angelillo was hired to see if counsel missed anything obvious,
and he ultimately helped to explain to the jury how the lack of treatment and abuse the
Petitioner experienced affected his development. Lead sentencing counsel testified, “I
don’t think we would have put him on at all if we hadn’t thought that, if it didn’t move
with our theme.” As the post-conviction court concluded, counsel reviewed all relevant
records, discussed a possible mental health defense, considered results from previous

                                           - 42 -
hearings, and decided, based upon the Petitioner’s station in life at the time of the second
resentencing hearing, that their best defense was to generate empathy through family
testimony and demonstrate that the Petitioner would not pose any future danger because
he would never be released from prison, even with a life sentence. Counsel were able to
convince family members to testify on the Petitioner’s behalf even though they had
refused to get involved in prior hearings. Through family members and other lay
witnesses, counsel were able to paint a picture about the Petitioner’s awful childhood and
adolescence and were able to describe the horrific conditions the Petitioner experienced
in the various institutions where he spent time in Mississippi. Indeed, Ms. Shettles
recounted to the jury the information she obtained through her extensive investigation,
one which she said was the most thorough of any of the ninety or so capital cases on
which she worked. Counsel said that the testimony by the Petitioner’s family members
was “incredible” and that no “mental health expert ever could have gotten the emotion
that [they] were able to get out of” the lay witnesses.

       We agree with the following assessment by the post-conviction court:

              Based upon the testimony of [sentencing co-counsel, lead sentencing
       counsel], and Shettles, this court finds 2007 trial counsels’ decision not to
       pursue a neurological evaluation of petitioner or a mitigation theory based
       upon cognitive impairment was made after extensive investigation into
       petitioner’s background and social history and considerable discussions
       about the viability of various strategies. In particular, Shettles testified
       about the extensive investigation she performed on petitioner’s case. It
       appears counsel were fully apprised of all the many prior examinations of
       petitioner and various diagnosis of the different reviewing mental health
       and medical professionals. Shettles collected numerous documents,
       contacted various experts, conducted research about possible theories,
       interviewed witnesses and worked diligently to develop a relationship with
       petitioner’s family to facilitate their participation in petitioner’s defense
       which prior to the 2007 proceeding had been very limited. Due to the fact
       Shettles worked on petitioner’s 1999 resentencing proceeding and his 2007
       resentencing proceeding, Shettles [had] several years to investigate and
       develop mitigation in petitioner’s case. As a result, she testified she found
       the investigation and presentation of mitigation in petitioner’s case to be the
       most [thorough] she had ever prepared or presented. Thus, this court finds
       trial counsel were not ineffective in pursuing a theory based upon
       petitioner’s terrible past and the failures of the system in addition to an
       argument indicating petitioner posed little future dangerousness.

       In analyzing a claim that counsel provided ineffective assistance during
sentencing, we must keep in mind the principles we recited earlier in this opinion, in
addition to those summarized by our supreme court in Davidson, including “the strong

                                           - 43 -
presumption that counsel provided adequate assistance and used reasonable professional
judgment to make all strategic and tactical significant decisions.” Id. at 393. In order for
counsel’s strategic and tactical choices to be entitled to deference, they must be
“informed ones based upon adequate preparation.” Goad v. State, 938 S.W.2d 363, 369
(Tenn. 1996). Similarly, the presentation of some mitigating evidence does not
“foreclose an inquiry into whether a facially deficient mitigation investigation might have
prejudiced the defendant.” Sears v. Upton, 561 U.S. 945, 955, 130 S. Ct. 3259, 3266
(2010). An inquiry into whether counsel rendered ineffective assistance in the
presentation of mitigation requires a “probing and fact-specific analysis” that includes
consideration of “the totality of the available mitigation evidence -- both that adduced at
trial and the evidence adduced in the [collateral] proceeding.” Id. at 955-56; 130 S. Ct. at
3266; see also Wiggins v. Smith, 539 U.S. at 527.

        Based upon our review of the records, we conclude that counsel’s performance in
the presentation of mitigating evidence during the second resentencing hearing in this
case was not deficient. Counsel chose a reasonable strategy during sentencing based
upon an extensive investigation and after careful consideration of all the circumstances.
Thus, we will not second-guess that decision now. As the case law cited above
illustrates, there is no requirement that counsel pursue a particular strategy or theory of
mitigation, just as long as counsel’s ultimate decision was reached after a thorough
investigation into a defendant’s background.

        Although we have concluded that the Petitioner has not satisfied the first prong of
the Strickland standard, we will nevertheless discuss whether counsel’s failure to present
evidence similar to that introduced during post-conviction would have resulted in any
prejudice. When considering whether a capital defendant was prejudiced by counsel’s
failure to present sufficient mitigating evidence, our supreme court has directed the
reviewing courts to consider the following: (1) the nature and extent of the mitigating
evidence that was available but not presented; (2) whether substantially similar mitigating
evidence was presented to the jury in either the guilt or penalty phase of the proceedings;
and (3) whether there was such strong evidence of aggravating factors that the mitigating
evidence would not have affected the jury’s determination. Goad, 938 S.W.2d at 371. In
the context of capital cases, a defendant’s background, character, and mental condition
are unquestionably significant. “[E]vidence about the defendant’s background and
character is relevant because of the belief, long held by this society, that defendants who
commit criminal acts that are attributable to a disadvantaged background, or to emotional
and mental problems, may be less culpable than defendants who have no such excuse.”
California v. Brown, 479 U.S. 538, 545 (1987) (O=Connor, J., concurring). “This
evidence often serves to humanize the defendant and reveals aspects of the defendant’s
life or inner workings that might affect the jury’s assessment of the defendant’s moral
culpability for the crime.” Davidson, 453 S.W.3d at 395.



                                           - 44 -
        The right capital defendants have to present a vast array of personal information in
mitigation during the sentencing phase, however, is constitutionally distinct from the
question of whether counsel’s choice about what information to present to the jury was
professionally reasonable. The basic concerns of counsel during a capital sentencing
proceeding are to neutralize the aggravating circumstances advanced by the State and to
present mitigating evidence on behalf of the defendant. Although there is no requirement
to present mitigating evidence, counsel does have the duty to investigate and prepare for
both the guilt and the penalty phase. See Goad, 938 S.W.2d at 369-70; Zagorski v. State,
983 S.W.2d 654, 657 (Tenn. 1998). In determining whether counsel breached this duty,
counsel’s performance is reviewed “for ‘reasonableness under prevailing professional
norms,’ which includes a context-dependent consideration of the challenged conduct as
seen ‘from counsel’s prospective at the time.’” Wiggins v. Smith, 539 U.S. at 523
(quoting Strickland, 466 U.S. at 688-89)). Counsel is not required to investigate “every
conceivable line of mitigating evidence no matter how unlikely the effort would be to
assist the defendant at sentencing.” Id. at 533. Nor is counsel required to interview every
conceivable witness. See Hendricks v. Calderon, 70 F.3d 1032, 1040 (9th Cir. 1995). In
other words, counsel’s duty to investigate and prepare is not limitless. Id.

       Although the Petitioner presented more detailed evidence of his brain damage in
post-conviction, Dr. Brawley could not confirm the Petitioner’s neurological damage
contributed to his actions at the time of the murder in this case. Dr. Brawley also testified
that the Petitioner was stressed about being “locked up for something [he] didn’t do.”
She opined that deficits in the Petitioner’s frontal lobe functioning and mental flexibility
most probably affected the Petitioner’s behavior and personality over his life span and
could have significantly impacted his judgment, impulsivity, and decision making. She
also opined, however, that the Petitioner’s mental state likely had improved over time
because he had been confined in a very structured prison environment in Tennessee for
many years. Dr. Merikangas also testified that the Petitioner had brain damage, which
had probably been present his entire life. According to Dr. Merikangas, that brain
damage affected the Petitioner’s ability to control his impulses and would not necessarily
prevent him from attempting to escape prison in the future. Dr. Merikangas did not say,
however, that the Petitioner’s brain damage prevented him from knowing right from
wrong, and he did not comment on whether the Petitioner’s brain damage caused the
Petitioner to commit two murders. Dr. Merikangas did opine, like Dr. Angelillo, that the
Petitioner functioned better in the prison environment in Tennessee.

        Considering the Goad factors listed above, we cannot conclude that counsel’s
failure to present this type of evidence prejudiced the Petitioner. Neither Dr. Brawley nor
Dr. Merikangas could specifically state whether the Petitioner’s brain damage affected
his actions at the time of the murder in this case. Both doctors commented on the
Petitioner’s inability to control his impulses, something which counsel was keen on
keeping from the jury. As Dr. Angelillo testified, both Drs. Brawley and Merikangas
testified that the Petitioner’s condition had improved while in prison. During the

                                           - 45 -
resentencing hearing, Dr. Angelillo referenced the Petitioner’s history of brain damage
and explained that the lack of mental health treatment and abuse the Petitioner suffered
had a profound effect on his development. As the State aptly notes, counsel were “able to
walk a very fine line: present all of the evidence of the Petitioner’s limitations they could
without also presenting evidence that the Petitioner suffered from a degenerative disease
that would make him dangerous in the future.” Counsel’s theory of mitigation, which we
have already concluded was reasonably reached upon a thorough investigation, would
have been hampered if mental health experts had testified that the Petitioner lacked the
ability to control his actions. Both post-conviction experts confirmed the Petitioner
functioned better in prison. Counsel were able to demonstrate that fact to the jury. They
were also able to present evidence that it would be almost impossible for the Petitioner
ever to be released from prison if given a life sentence. As to the strength of the two
aggravating factors, the prior murder and the fact that the instant murder was committed
during a robbery attempt, our supreme court observed that they “were firmly established
by the evidence.” Odom, 336 S.W.3d at 572. Given the mitigating evidence presented
by counsel during the second resentencing hearing, and in light of the discussion herein,
we conclude that the additional post-conviction evidence would not have affected the
jury’s verdict. The Petitioner is not entitled to relief on this issue.

2. Evidence of Petitioner’s Repeated Sexual Assaults

        The Petitioner also argues that trial counsel failed to investigate adequately and
present sufficient evidence that he suffered repeated sexual assaults. The Petitioner refers
to the abuse he suffered at home as a child and adolescent as well as the abuse he suffered
in Parchman Prison. The evidence introduced at the 2007 resentencing hearing and the
post-conviction evidentiary hearing is summarized above. In his brief, the Petitioner
recites much of that testimony. The jury heard from four witnesses about the abuse the
Petitioner suffered at the hands of his stepfather, who was described as “a pervert – just a
sorry person.” The jury also heard from Ms. Shettles and Jimmy, Jr., about the sexual
abuse the Petitioner endured as a juvenile in prison in Mississippi. The Petitioner
recounts the evidence introduced during the evidentiary hearing and argues that had trial
counsel discovered those additional witnesses, counsel would have been able to present a
more compelling picture about the abuse he suffered and how it affected his mental and
emotional health.

       In denying relief on this issue, the post-conviction court noted that counsel did
introduce evidence of the Petitioner’s abuse during the 2007 resentencing hearing. Trial
counsel attempted, albeit unsuccessfully, to preclude opening the door to evidence about
the Petitioner’s prior escape from prison. Thus, the post-conviction court concluded that
counsel made a strategic decision to exclude extensive evidence relating to the
Petitioner’s time at Parchman. The post-conviction court also noted that the post-
conviction testimony by Ms. Chandler referred to an incident when the Petitioner was
accused of rape and was identified as a “problem inmate” because it was not the first such

                                           - 46 -
report. As the post-conviction court stated, evidence of that nature would have been
damaging to defense counsel’s theory that the Petitioner had performed well in prison
and did not pose any future danger.

        Upon review of the record, we conclude that the Petitioner has failed to establish
how counsel’s performance was deficient in presenting evidence of his abuse in support
of their theory of gaining empathy from the jury. As noted above, the jury was informed
that the Petitioner was sexually abused at home and in prison in Mississippi. Counsel had
the benefit of Ms. Shettles’ extensive investigation, which revealed evidence of abuse.
Counsel were also able to convince some of the Petitioner’s family members to testify on
his behalf, and their testimony referred to the childhood and prison abuse the Petitioner
suffered. The Petitioner seems to suggest that the witnesses who testified about the abuse
were not qualified or competent. For example, he states that counsel “failed to do a
complete investigation and instead presented testimony regarding the sexual
victimization at Parchman through [his] brother Jimmy, [Jr.].” He asserts that counsel
should have called other inmates besides the Petitioner’s adoptive brother to testify about
the conditions at Parchman. However, there is no requirement that counsel present
cumulative evidence during sentencing. See Nichols v. State, 90 S.W.3d 576, 601-02
(Tenn. 2002).

       Regardless, considering the Goad factors cited above, we find that the evidence
introduced during post-conviction was similar in nature to the evidence at the
resentencing hearing. Although post-conviction counsel was able to find additional
witnesses, “[a] reasonable investigation is not an investigation that the best criminal
defense lawyer in the world, blessed not only with unlimited time and resources but also
with the benefit of hindsight, would conduct.” Tyrone Chalmers v. State, No. W2006-
00424-CCA-R3-PD, 2008 WL 2521224, at *37 (Tenn. Crim. App. at Jackson, June 25,
2008). Similarly, “[a] reasonable investigation does not require that counsel leave no
stone unturned.” Perry Anthony Cribbs v. State, No. W2006-01381-CCA-R3-PD, 2009
WL 1905454, at *48 (Tenn. Crim. App. at Jackson, July 1, 2009). This is not a case
where counsel failed to introduce any, or just cursory, mitigation. Even assuming
counsel should have called additional witnesses to testify about the abuse the Petitioner
suffered, the strength of the aggravating circumstances weighs against a finding of
prejudice. The Petitioner is not entitled to relief on this ground.

3. Jury Selection

       The Petitioner argues that counsel were ineffective during jury selection in the
second resentencing hearing for failing to ask jurors case-specific questions, failing to
“life-qualify” the jurors properly, and failing to object when the State improperly defined
“mitigation.” The Petitioner also seems to suggest that the State improperly excluded
jurors who expressed reservations about the death penalty. The post-conviction court
disagreed, stating:

                                          - 47 -
               [T]his court finds the jurors were properly life qualified through the
       questioning of the court, the state and defense counsel. Although defense
       counsel did not provide an explicit definition of mitigation to the jury, the
       court and the state provided explanations to the jury regarding the
       definition, nature and role of mitigation.

              Finally, this court does not find trial counsel was ineffective in their
       attempts to question jurors about their reactions to specific circumstances of
       the offense. It appears counsel did attempt to question the jurors about their
       reactions to specific aspects of the offense; however, the trial court ruled
       they could not question jurors about the exact circumstances of the offense.
       This court does not find counsel were . . . ineffective in failing to cite to a
       specific case. Moreover, even if counsel were ineffective in this regard,
       this court find[s] petitioner has failed to demonstrate he was prejudiced by
       counsels’ inaction.

        The Petitioner does not identify the “case-specific” questions counsel should have
asked. Regardless, counsel did attempt to question a prospective juror about whether the
specific facts of this case would prevent him from following the judge’s instructions on
the law. The trial judge, however, refused to allow them to embark on that line of
questioning. Contrary to the Petitioner’s assertion, counsels’ performance cannot be
deemed deficient in that respect. Moreover, the Petitioner has failed to demonstrate any
resulting prejudice. As to his claim that counsel failed to “life-qualify” the jurors
adequately, this court has stated that “not questioning as to whether a prospective juror
can fairly consider a life sentence does not necessarily constitute deficient performance.”
Tyrone Chalmers, No. W2006-00424-CCA-R3-PD, 2008 WL 2521224, at *27 (citations
omitted). The Petitioner acknowledges, however, that counsel did question whether
jurors could vote for life if they did not find the aggravation outweighed the mitigation.
Accordingly, based upon this court’s review of the entire jury selection, during which the
trial judge and the parties explained to the jury the concepts of aggravating and mitigating
evidence and the weighing process, this court cannot conclude that counsels’
performance was deficient in this respect. Furthermore, the Petitioner has failed to
establish any prejudice resulting from counsels’ failure to object to the State’s alleged
improper definition of “mitigation.” Upon our review of the record, the jury was
properly instructed on the law of capital cases in Tennessee. To the extent the Petitioner
complains about the actions of the State during jury selection, his challenges must be
considered waived in the post-conviction context. See Tenn. Code Ann. § 40-30-106(g).
The Petitioner is not entitled to relief on these issues raised against defense counsel
during the second resentencing hearing.

4. Polling of Jury


                                           - 48 -
        The Petitioner also argues that counsel were ineffective for failing to poll the jury
following the return of the sentence in 2007. Without any proof or citation to any
controlling authority, the Petitioner asserts that “[i]n light of the jury deliberating for
more than ten hours over [his] sentence, counsel should have requested that the jury be
polled to ensure that the verdict was not coerced.” Noting that polling of the jury is
discretionary, see Tennessee Rule of Criminal Procedure 31(e), the post-conviction court
concluded that the “Petitioner presented this court with no proof concerning what, if any,
difference polling would have made in the outcome of Petitioner’s trial and provided no
proof indicating the verdict was anything other than unanimous.” Despite waiver of this
issue, see Tennessee Court of Criminal Appeals Rule 10(b), the trial court did affirm that
all twelve jurors signed the verdict form. See Tenn. Code Ann. § 39-13-204(g). The
Petitioner has shown neither deficiency nor prejudice with respect to counsels’
performance. Therefore, he is not entitled to relief on this claim.

5. Jury Instructions

       The Petitioner contends that counsel were ineffective during the 2007 resentencing
hearing for failing to object to the trial court’s instruction to the jury on reasonable doubt.
This issue has been previously determined. Tenn. Code Ann. § 40-30-106(h). During its
review of the death sentence imposed by the jury in 2007, our supreme court affirmed
this court’s ruling that the instruction at issue did not result in a violation of the
Petitioner’s due process rights. Odom, 336 S.W.3d at 570 n.12. Accordingly, the
Petitioner is not entitled to relief on this issue. The Petitioner’s challenge to 1992
counsels’ failure to object to a similar instruction also must fail.

       The Petitioner also contends that counsel should have objected to the instruction
that the jury must be unanimous in its decision to render a life sentence. However, this
issue also has been previously determined, State v. Richard Odom, No. W2008-02464-
CCA-R3-DD, 2010 WL 10094693, at *35 (Tenn. Crim. App. at Jackson, Mar. 4, 2010),
aff’d, Odom, 336 S.W.3d at 577, and the instruction at issue has been approved by our
supreme court, State v. Ivy, 188 S.W.3d 132, 163 (Tenn. 2006). Accordingly, counsel
cannot be deemed ineffective for failing to object.

6. Closing Argument

       The Petitioner argues that counsel were ineffective during closing arguments
during the second resentencing hearing by stating that the crime scene photos were “the
worst of the worst.” According to his argument, counsel’s comments were, in essence, a
stipulation that the State had proven its case for the death penalty. The post-conviction
court disagreed, saying as follows:

       This court finds, although perhaps poorly worded, the statements of trial
       counsel did not rendered [sic] their representation deficient. When

                                            - 49 -
      considered in the context of the entire closing argument, it is clear defense
      counsel was simply attempting to acknowledge the photographs of the
      victim’s murder were difficult for the jury to view. Counsel was suggesting
      the jury must hold the [State to its] burden of proving the aggravating
      factors; should consider the mitigation presented by the defense; and,
      should not make a decision based merely on the emotion elicited from
      having viewed those photographs.

       We agree with the post-conviction court. The prosecutor repeatedly referred to the
crime scene photos during her closing remarks:

              The death penalty – this process that you have sat through all week
      is reserved for the worst of the worst. The worst of the worst.

             And the State of Tennessee does not take this lightly. The State of
      Tennessee does not ask you to just ignore and put your blinders on to
      everything that you’ve heard.

             It is difficult to sit and listen to what you had to listen to. It’s
      difficult to look at these pictures.

            And we don’t ask you to do it just because. We ask you to do it
      because the law demands it.

             ....

             No. You may never forget this.

             I will submit to you, you will never block out some of the images
      that you had forced upon you this week.

             ....

            If this were a matter of the two aggravators exist [sic], the State’s
      proven them and that’s it, you would never get to know about the case.
      You would never see the pictures of [the victim’s] body, her frail, dead,
      naked body in the back of her car.

             ....

             If it was just as easy as us telling a computer he’s been convicted of
      murder before and this murder was during a robbery, we wouldn’t need
      jurors. We wouldn’t need you ladies and gentlemen to take a week out of

                                          - 50 -
      your life and look at pictures that you’ll never forget and listen to words
      that make you sick, if it were just that easy.

       In rebuttal, defense counsel attempted to defuse the State’s emphasis on the
photographs and to dispute the fact that this case was “the worst of the worst.” Counsel’s
argument, the one the Petitioner now complains about being a concession that the death
penalty was warranted in this case, was, in pertinent part, as follows:

             [The judge] read you a jury instruction and part of it – you’re going
      to have these instructions. When he’s done talking about the aggravating
      circumstances, it has this line, read this line. You shall not consider any
      other facts or circumstances as an aggravating circumstance in deciding
      whether the death penalty would be appropriate punishment in this case.

             So when they put pictures up on the board of [the victim], what does
      that law say? Don’t consider that for death.

            And that is under the theory of them proving their case to you. After
      we sat up here and told you we’re not contesting the fact that he was
      convicted.

             Do you know why? Because if you’re not mad as hell at [the
      Petitioner], you’re not going to give him the death penalty.

            And when you put pictures of a seventy-eight year old woman who’s
      been raped in the back of a car up there, it makes you mad as hell. It
      should.

            And they do that to inflame you, knowing it is not an aggravator and
      cannot be considered by you.

            But they know you are not able to put that out of our [sic] mind. But
      we talked about sympathy and prejudice before we started this journey.
      You have to do it.

             The worst of the worst. Show me a murder that’s not bad. All crime
      scene pictures are bad.

             They’re seeking the death penalty because the law says they have the
      right to seek it. They don’t have to seek it against anybody. It’s their
      choice. It’s why we’re here.

             If they didn’t seek it, he gets life.

                                             - 51 -
       But those pictures are terrible. The worst of the worst. It’s so bad –
nobody’s saying [the victim] wasn’t a great woman. I’m sure she was. She
lived seventy-eight years. It’s too bad she couldn’t have lived more.

      Would it have been better if it had been a twenty-four year old
mother of three? Would it have been better if it had been a child? No.

       Is it any worse than somebody getting gunned down in a liquor
store? No. It’s not. They’re all bad.

       It’s hard to limit yourself to just those aggravators.

       I want to talk about the witnesses a little bit. John Sullivan was the
first witness to come up here. Nice man. A good man. No doubt about
that.

      But there’s a trick in trying to make you mad as hell. What purpose
was there in showing pictures of [the victim] to that man?

      They could have easily been introduced by the police officer, the
next witness. Why introduce them through John Sullivan?

       Because it’s going to make you forget the burden, it’s going to make
you mad as hell that that seventy-five year old man had to sit up here and
look at those pictures when he didn’t have to.

       Because they don’t want you to use the law. They want you to use
passion and anger and you can’t.

       There was absolutely no reason to make that man look at those
pictures.

       The next witness, Miss Locastro identified them, too. There was
absolutely no reason not to put them in through her.

       Keep in mind, these facts that they proved to you were never
disputed. They could have put on his statement.

      But by showing you the horrible pictures and they are horrible, my
God, they’re horrible, [the prosecutor] said, look at them when you’re in
the back. Why? It’s not an aggravator. It has nothing to do with your
aggravator at all. Look at them, look at them, look at them, look at them.

                                     - 52 -
              Because they’ve got to get you mad as hell to kill [the Petitioner].
       That’s why.

       When read in context, this court does not find that, as the Petitioner now claims,
defense counsel’s remarks were an “admission that [the Petitioner’s] actions warranted
the death penalty.” Accordingly, counsel’s performance cannot be deemed to have been
deficient in this respect. The Petitioner is not entitled to relief on this claim.

7. Prosecutorial Misconduct

       The Petitioner contends that counsel were ineffective for failing to object to a
statement made by the prosecutor during closing arguments in 2007 that the Petitioner
anally raped the victim when no evidence was introduced to support that statement. The
post-conviction court noted that defense counsel were not questioned during the
evidentiary hearing about their decision in this regard. Nevertheless, the court held that
the Petitioner otherwise failed to demonstrate prejudice because “[t]he trial court properly
instructed the jury statements, arguments, and remarks of counsel are not evidence and
informed the jury if any statements were made they believe are not supported by the
evidence, they should disregard them.”

       The statement at issue by the prosecutor was a single, isolated remark. The
propriety of this statement was raised on direct appeal as “an ancillary argument” to an
issue regarding the admission of the crime scene photographs during the second
resentencing hearing. Richard Odom, No. W2008-02464-CCA-R3-DD, 2010 WL
10094693, at *20. Despite the fact that there was no contemporaneous objection by
defense counsel, this court concluded that some of the prosecutor’s remarks during
closing argument, including the statement that the Petitioner anally raped the victim, were
not an improper attempt to urge the jury to weigh nonstatutory aggravating
circumstances. Id. at *22. Our supreme court affirmed this court’s holding. Although it
did not specifically reference the statement at issue in its opinion, as this court did, the
court held that “even if the argument on behalf of the State at any point crossed the line
of impermissibility, . . . the trial court properly instructed the jury as to the weighing of
the aggravating and mitigating circumstances; it must be presumed that a jury has
followed the instructions given by the court.” Odom, 336 S.W.3d at 562.

      Thus, even though this issue could be considered previously determined for post-
conviction purposes, in the context of an ineffective assistance of counsel claim, we
conclude that the Petitioner is not entitled to relief. As the post-conviction court
observed, defense counsel were not questioned about why they did not object to the
statement. “The decisions of a trial attorney as to whether to object to opposing counsel’s
arguments are often primarily tactical decisions.” Derek T. Payne v. State, No. W2008-
02784-CCA-R3-PC, 2010 WL 161493, at *15 (Tenn. Crim. App. at Jackson, Jan. 15,

                                           - 53 -
2010). Trial counsel could have decided not to object for several valid reasons, including
not wanting to emphasize the unfavorable statements. Id. (citing Gregory Paul Lance v.
State, No. M2005-01675-CCA-R3-PC, 2006 WL 2380619, at *6 (Tenn. Crim. App. at
Nashville, Aug. 16, 2006)). Accordingly, trial counsel must be given the opportunity to
explain why they did not object to the allegedly prejudicial remarks. “Without testimony
from trial counsel or some evidence indicating that [their] decision was not a tactical one,
we cannot determine that trial counsel provided anything other than effective assistance
of counsel.” State v. Leroy Sexton, No. M2004-03076-CCA-R3-CD, 2007 WL 92352, at
*5 (Tenn. Crim. App. at Nashville, Jan. 12, 2007). The Petitioner has not demonstrated
how trial counsel’s failure to object to the prosecutor’s remarks was anything other than a
tactical decision. Again, counsel were not asked why they did not object to this particular
statement. Moreover, the jury was properly instructed on its duty under the law.
Accordingly, we conclude that trial counsel were not ineffective in this regard.

        The Petitioner also argues that counsel were ineffective for failing to object when
the prosecutor defined “mitigation” as follows: “mitigation means to make something
less serious, to take away from the severity of it;” “What is the mitigation? What makes
this less serious?” The preceding analysis applies equally to the Petitioner’s argument
regarding these statements. Accordingly, he is not entitled to relief. To the extent he
challenges the actions of the prosecutor in making these statements, the issue must be
considered waived for post-conviction purposes. See Tenn. Code Ann. § 40-30-106(g).

8. Evidence of Prior Violent Crime

       The Petitioner argues that counsel were ineffective during the resentencing hearing
in 2007 by failing to object to the State’s reliance on his previous conviction for first
degree murder. According to the Petitioner, because he was a juvenile when he
committed that crime, counsel should have moved to remove that prior conviction from
the jury’s consideration on cruel and unusual punishment grounds. Counsel did, in fact,
prepare a pretrial motion to strike the Petitioner’s previous murder conviction as an
enhancement factor. Relying upon the same authority as the Petitioner does now, Roper
v. Simmons, 543 U.S. 551 (2005), and Thompson v. Oklahoma, 487 U.S. 815 (1988), the
motion advanced almost the identical argument the Petitioner now presents on appeal.
Counsel, however, chose not to file the motion. Counsel decided not to contest the prior
murder conviction because they believed it could benefit their argument to the jury that
the Petitioner would never be released from prison if given a life sentence in this case.
Counsel testified that “if we had thought that we could wave a magic wand and that [the
prior murder conviction] wasn’t coming in, we would have done that, too. But – but we
did not think that could be avoided and thus, we had to embrace it.”

      The Petitioner now claims that counsel’s proffered strategy “defies logic and
sound judgment.” As discussed above, though, we conclude that counsel chose a
reasonable strategy during sentencing based upon an extensive investigation and after

                                           - 54 -
careful consideration of all the circumstances.

       “Hindsight can always be utilized by those not in the fray so as to cast
       doubt on trial tactics a lawyer has used. Trial counsel’s strategy will vary
       even among the most skilled lawyers. When that judgment exercised turns
       out to be wrong or even poorly advised, this fact alone cannot support a
       belated claim of ineffective counsel.”

Hellard, 629 S.W.2d at 9 (quoting Robinson, 448 F.2d at 1256). “It cannot be said that
incompetent representation has occurred merely because other lawyers, judging from
hindsight, could have made a better choice of tactics.” Id. This court must defer to
counsel’s trial strategy and tactical choices when they are informed ones based upon
adequate preparation. Id. As noted earlier, criminal defendants are not entitled to perfect
representation, only constitutionally adequate representation. Denton, 945 S.W.2d at
796. “Thus, the fact that a particular strategy or tactic failed or even hurt the defense
does not, alone, support a claim of ineffective assistance.” Cooper, 847 S.W.2d at 528.

       The Petitioner is engaging in the sort of hindsight analysis this court must avoid.
Counsel gave an objectively reasonable explanation for not pursuing the motion to strike
the Petitioner’s previous murder conviction from the jury’s consideration. Contrary to
the Petitioner’s assessment, their performance in that respect cannot be considered
deficient.

        In Thompson, the United States Supreme Court held that the Eight Amendment
precludes the execution of a defendant convicted of first degree murder for an offense
committed when the defendant was under sixteen years old. 487 U.S. at 838. In Roper,
the court raised the prohibitive age at the time of the offense to under eighteen years old.
543 U.S. at 574. In State v. Davis, the Tennessee Supreme Court was presented with the
same issue raised by the Petitioner herein. 141 S.W.3d 600 (Tenn. 2004). In that case,
the defendant argued that his prior conviction of first degree murder should not be used to
support the prior violent felony aggravating circumstance because he was a juvenile when
he committed that offense. Id. at 616. The defendant argued that, because he would not
have been eligible for the death penalty for the prior murder conviction, it should not be
used to impose the death penalty for a later offense. Id. Our supreme court disagreed.
Recognizing the distinction with the imposition of the death penalty for a juvenile
offender, the court held that “there was no constitutional or statutory restriction against
the use of [the defendant’s] prior conviction for first degree murder” committed while the
defendant was a juvenile to support the prior violent felony aggravating circumstance.
Id. at 618. In reaching its conclusion, the court reasoned,

       As a constitutionally necessary first step under the Eighth Amendment, the
       Supreme Court has required the states to narrow the sentencers’
       consideration of the death penalty to a smaller, more culpable class of

                                           - 55 -
       homicide defendants. . . . A proper narrowing device . . . provides a
       principled way to distinguish the case in which the death penalty was
       imposed from the many cases in which it was not . . . , and must
       differentiate a death penalty case in an objective, even-handed, and
       substantially rational way from the many murder cases in which the death
       penalty may not be imposed. . . . As a result, a proper narrowing device
       insures that, even though some defendants who fall within the restricted
       class of death-eligible defendants manage to avoid the death penalty, those
       who receive it will be among the worst murderers—those whose crimes are
       particularly serious, or for which the death penalty is peculiarly appropriate.

Id. at 617 (emphasis added; omissions in original). Our supreme court later held the
same in State v. Cole. 155 S.W.3d 885, 905 (Tenn. 2005) (rejecting argument that death
penalty was arbitrarily imposed based upon prior violent felony committed while a
juvenile). Addressing Cole’s challenge on post-conviction that the Eighth Amendment
prohibited use of his juvenile conviction in support of the prior violent felony aggravator,
this court concluded that the issue had been previously determined on direct appeal.
Detrick Cole v. State, No. W2008-02681-CCA-R3-PD, 2011 WL 1090152, at *52 (Tenn.
Crim. App. at Jackson, Mar. 8, 2011).

        Thus, contrary to the Petitioner’s assertion, even if counsel had decided to file the
motion to strike consideration of the Petitioner’s juvenile conviction, the case law cited
above demonstrates that it would have been denied. Accordingly, the Petitioner is unable
to establish any resulting prejudice from counsel’s decision. The Petitioner is not entitled
to relief on this claim.

9. Residual Doubt Defense

       The Petitioner argues that his attorneys at the second resentencing hearing failed to
investigate adequately his guilt to determine whether a residual doubt defense was viable.
While recognizing that the ability of the Petitioner to present evidence at a resentencing
hearing, which may mitigate his culpability of the crime, see State v. McKinney, 74
S.W.3d 291 (Tenn. 2002), the post-conviction court concluded that the Petitioner failed to
establish deficiency on the part of counsel for failing to pursue such a defense in
mitigation:

               In petitioner’s case, it appears 2007 counsel chose not to present a
       defense based upon residual doubt due to the unsuccessful attempts at
       litigating guilt in petitioner’s prior proceedings. [Lead sentencing counsel]
       testified the focus of the defense team at the 2007 resentencing trial was not
       guilt or innocence but rather mitigation based upon petitioner’s background
       and record while incarcerated to demonstrate a lack of future
       dangerousness. He stated had there been some issue of importance relating

                                           - 56 -
      to guilt or innocence which impact[ed] potential mitigation [then] the team
      would have investigated such issues. However, he did not recall any such
      concerns in petitioner’s case. [Lead sentencing counsel] testified he is
      familiar with the concept of residual doubt as a mitigation theory and stated
      the defense team had access to guilt phase investigators and would have
      developed such a theory if they felt information warranted this theory.

             [Lead sentencing counsel] identified an extensive letter sent to him
      by petitioner indicating petitioner did not wish to pursue a mental health
      theory as mitigation but wanted instead to raise a mitigation theory of
      residual doubt. However, after discussions with petitioner and [sentencing
      co-counsel], [lead sentencing counsel] stated he was able to convince
      petitioner a theory of limited future dangerousness and a presentation of his
      social history was a more appropriate mitigation strategy. Attorney
      [sentencing co-counsel] also testified he evaluated petitioner’s case and,
      although petitioner maintained his innocence, he concluded a strategy based
      upon residual doubt was not the strongest proof available to the defense.
      Rather, he stated the defense team attempted to portray petitioner as a
      broken individual who had been failed by the system but, who once
      incarcerated, had thrived and posed limited future dangerousness [if] given
      a sentence less than death. To this end, counsel presented testimony from
      petitioner’s family members describing petitioner’s difficult childhood,
      presented testimony from petitioner’s brother about petitioner’s
      incarceration at Parchman Prison, and presented testimony from Glori
      Shettles regarding petitioner’s record while incarcerated.

              This court finds petitioner has failed to demonstrate trial counsel’s
      tactical decisions in this regard were the result of insufficient investigation
      or deficient representation. Petitioner presented no proof indicating a
      mitigation defense based upon residual doubt would have been more
      advantageous to petitioner than the strategy employed by trial counsel.
      Despite maintaining his innocence, petitioner confessed to the crime and
      physical evidence placed him at the scene. Thus, this court finds little
      value would have been added to petitioner’s 2007 mitigation defense by
      including an argument based upon residual doubt or by abandoning other
      mitigation in favor of solely focusing on residual doubt as a mitigation
      theory.

      On appeal, the main substance of the Petitioner’s entire argument in support of his
contention that counsel should have pursued a residual doubt defense is as follows:

            Residual doubt presents a unique opportunity as a mitigating
      circumstance during a capital resentencing proceeding. Indeed, [the

                                          - 57 -
       Petitioner’s] 2007 [lead sentencing counsel] noted the advantages to
       presenting residual doubt as a mitigating circumstance during a
       resentencing hearing as opposed to presenting such evidence as a mitigating
       circumstance at the initial sentencing proceeding: “we’re in a better
       position than you usually are, because, usually, you spend all, you know,
       four or five days saying, ‘We didn’t do it,’ and then, right after that, you
       have to go beg for someone’s life, right after you spit on them for four
       days.”

              Moreover, multiple comprehensive surveys have found that
       lingering or residual doubt is by far the strongest mitigating factor for
       capital jurors. Following [lead sentencing counsel’s] reasoning above, the
       jury in [the Petitioner’s] 2007 resentencing proceeding would have been
       even more receptive to considering residual doubt as a mitigating factor as
       they had not been tainted by a guilt proceeding. [The Petitioner’s] counsel
       were thus ineffective for failing to present persuasive evidence of residual
       doubt to his 2007 resentencing jury and he was prejudiced as a result.
       [Internal citation to record and footnote citing law review articles omitted].

       The Petitioner offers absolutely no evidence that counsel should have presented in
support of a residual doubt defense during resentencing. Upon our independent review,
we fully adopt the post-conviction court’s findings and conclusion on this issue. The
Petitioner has failed to demonstrate how counsel’s decision not to pursue a residual doubt
defense in mitigation was deficient. He is not entitled to relief on this claim.

                                    B. 1992 Trial Errors

1. Brady Violation

       The Petitioner argues that the State’s failure to disclose evidence favorable to his
defense denied him due process in violation of the principles announced in Brady v.
Maryland. The evidence cited by the Petitioner includes the identity of other alleged
suspects and untested and undisclosed physical evidence recovered from the crime scene.
The State asserts that the Petitioner has waived this issue by failing to raise it on direct
appeal or during the subsequent resentencing hearings. The Petitioner does not explain in
his reply brief how waiver does not bar consideration of this issue on post-conviction
other than to state generally that counsel were ineffective for failing to raise it. Although
the State asserted waiver in the post-conviction court, the post-conviction court did not
comment on whether the issue had been waived but instead examined the merits of the
Petitioner’s Brady claim.

       “A ground for relief is waived if the petitioner personally or through an attorney
failed to present it for determination in any proceeding before a court of competent

                                           - 58 -
jurisdiction in which the ground could have been presented unless . . . [t]he failure to
present the ground was the result of state action in violation of the federal or state
constitution.” Tenn. Code Ann. § 40-30-106(g). Waiver notwithstanding, because the
Petitioner insinuates that his attorneys were ineffective for failing to raise the Brady
issue, we will review the post-conviction court’s ruling on the merits of the issue.

      The post-conviction court stated as follows:

             Petitioner asserts, in August 1991, trial counsel filed a Motion for
      Production of Police Reports and specifically requested the Brady material
      at issue. He further asserts the State suppressed the information
      erroneously arguing the police reports contained statements of witnesses
      and were therefore excepted from pre-trial discovery by the Jencks Act and
      Tenn. Rule Crim. P. 26.2. Petitioner argues the police files were clearly
      discoverable. Petitioner alleges the Memphis Police investigative file
      contains the primary incident report, twelve typed supplemental reports,
      nine handwritten supplemental reports, extensive evidence logs, and crime
      scene diagrams. He alleges only seven of the nearly two-hundred pages
      were ever provided to defense counsel and none of those pages concerned
      the potential exculpatory evidence relating to the identity of other suspects
      or untested physical evidence recovered from the crime scene.

             Petitioner contends the reports [identified] numerous other suspects,
      including the following:

             1. Four different witnesses who reported seeing a man in a
             green work uniform around the crime location at the time of
             the murder. Petitioner alleges one witness indicated the
             individual was “acting real strange,” and two others reported
             seeing the individual on the ninth [sic] floor of the building,
             just above the crime scene on the same floor were a “possible
             blood smear” was photographed by members of the Memphis
             Police Department;

             2. A possible “violent and erratic young man” whom a local
             firefighter living in the apartment building adjacent to the
             crime scene had complained about to the Memphis Police
             Department. Petitioner asserts the firefighter told police the
             man “acts funny and has just gotten out of jail for murder”
             and had recently assaulted a couple at a nearby apartment
             building;



                                         - 59 -
       3. Lee Thomas Brown whom witnesses described as a
       “trouble maker” with a “slight mental problem and . . . a
       considerable temper” and who slept in the garage where the
       murder occurred. Petitioner asserts police located Brown and
       he as [sic] was wearing a paper hospital gown which he
       reportedly was given after his emergency commitment to a
       local hospital on the day preceding the murder. When
       questioned Brown informed police, at the time of the murder,
       he was down at Court Square feeding the squirrels;

       4. A “bandana wearing street person” who two different
       witnesses observed seeing in front of the crime scene shortly
       before the murder. Petitioner alleges one witness described
       the individual as a neighborhood regular with a drug problem;

       5. Kenneth Patterson, a suspect with a history of aggravated
       rape. Petitioner asserts approximately thirty-six hours after
       the murder, Patterson was shot and killed by a Memphis
       police officer responding to a domestic disturbance call.

       In addition to the evidence relating to other suspects, petitioner also
alleges the undisclosed police reports documented the following potentially
exculpatory items of physical evidence recovered from the crime scene
which were never disclosed to defense counsel:

       1. White hairs clutched in the hand of the victim. Petitioner
       asserts these hairs are presumably from the perpetrator and
       therefore highly probative of his actual innocence;

       2. A blood smear taken from the 19th floor of the building
       were [sic] the murders occurred. Petitioner alleges the
       primary occupant of the 19th floor was a criminal defense
       attorney who regularly saw approximately twenty clients a
       day, including the man in the green uniform identified by
       witnesses as “acting strangely.” (see above). Petitioner
       asserts the presence of blood on the 19th floor suggests the
       assailant may have gone upstairs rather than down into the
       alley as the State argued at trial;

       3. Scrapings taken from blood spots located on the ceiling
       above the victim’s car which were never analyzed by the
       police. Petitioner alleges the mere presence of such scrapings


                                    - 60 -
       contradicts the State’s theory the stabbing occurred fully
       inside the vehicle;

       4.     Fingerprints collected during the course of the
       investigation other than those matching petitioner.

       In order to establish a due process violation based upon an allegation
the State failed to disclose exculpatory evidence, the petitioner must first
demonstrate the evidence was indeed suppressed. See Johnson, 38 S.W. 3d
52. This court finds petitioner has failed to meet his burden. At the post
conviction hearing, [trial co-counsel] testified Jerry Harris was the lead
prosecutor representing the State’s interest in petitioner’s case. She did not
specifically remember discovery in petitioner’s case. However, she stated
Harris’ normal practice would be to make the entire State file available to
defense counsel, allow defense counsel to review the file and make notes,
and to copy the items the defense was entitled to receive in discovery.

        At a pretrial hearing related to petitioner’s 1999 trial, Harris stated
he was making the entirety of the state’s file available to 1999 counsel.
Although having no specific recollection of the discovery in this case, [trial
co-counsel] stated such a statement was consistent with her prior dealings
with prosecutor Harris. The 1999 record also indicated Harris informed the
court he had met with defense counsel on several occasions and provided
open file discovery. Again, [trial co-counsel] testified this practice was
consistent with her dealings with prosecutor Harris. In April 1999, Harris
again informed the court he met with defense counsel and provided open
file discovery and made copies for counsel of all material requested by
counsel and defense counsel agreed open file discovery had been provided.
Once again, [trial co-counsel] testified this experience was consistent with
her experience with Harris and indicated she believed this was likely the
method of discovery employed in the 1992 trial.

        [Trial co-counsel] was asked about a statement in the record relating
to the 1992 trial made on September 11, 1992, in which [lead trial counsel]
stated in response to questions about the defense motion for discovery, “we
have been provided everything the state has.” In another passage from the
same hearing [lead trial counsel] responds, “yes” when asked by the court if
he has received discovery and Harris states, “I know of no evidence we
have that is exculpatory in nature. [Trial co-counsel] has been over my file
and if there is any in there she’s got it. She read my file and there is not
any information in my files she has not read or has not been made available
for her.” In response to the court’s questioning, [trial co-counsel] agreed
she received discovery and stated, “Mr. Harris has been very generous in

                                    - 61 -
      allowing us to review his file.” [Trial co-counsel] stated she had no
      specific recollection of making these statements but stated if the record
      reflects she did so, then the statements she made were true and accurate and
      further indicated such statements reflected her general recollection of her
      dealings with prosecutor Harris. Finally, [trial co-counsel] did not recall if,
      at the end of the hearing, Harris offered [trial co-counsel] and [lead trial
      counsel] come back to his office one final time to again review the
      discovery. However, she stated if the offer were made, she would have
      likely again reviewed the file with [lead trial counsel] and Harris.

       In Brady v. Maryland, the United States Supreme Court held that “suppression by
the prosecution of evidence favorable to an accused upon request violates due process
where the evidence is material either to guilt or to punishment, irrespective of the good
faith or bad faith of the prosecution.” 373 U.S. 83, 87 (1963). The State’s duty to
disclose extends to all favorable information irrespective of whether the evidence is
admissible at trial. Id. This duty, however, does not extend to information the defendant
already possesses, or is able to obtain, or to information not in the possession of the
prosecution or another governmental agency. State v. Marshall, 845 S.W.2d 228, 233
(Tenn. Crim. App. 1992). Brady, however, applies not only to evidence in the
prosecution’s file but also to “any favorable evidence known to others acting on the
government’s behalf in the case, including the police.” State v. Jackson, 444 S.W.3d
554, 594 (Tenn. 2014) (citations omitted). In order to sustain a Brady claim, a defendant
must establish the following:

      1. The defendant must have requested the information (unless the evidence
      is obviously exculpatory, in which case the State is bound to release the
      information, whether requested or not);

      2. The State must have suppressed the information;

      3. The information must have been favorable to the accused; and

      4. The information must have been material.

State v. Edgin, 902 S.W.2d 387, 389 (Tenn. 1995).

       “Favorable” evidence is that which is deemed to be exculpatory in nature or that
which could be used to impeach the State’s witnesses. Johnson v. State, 38 S.W.3d 52,
55-56 (Tenn. 2001). “‘[E]vidence which provides some significant aid to the defendant’s
case, whether it furnishes corroboration of the defendant’s story, calls into question a
material, although not indispensable, element of the prosecution’s version of the events,
or challenges the credibility of a key prosecution witness’” falls within the Brady
disclosure requirement. Jackson, 444 S.W.3d at 593 (quoting Johnson, 38 S.W.3d at 56-

                                          - 62 -
57). Evidence is deemed material if “there is a reasonable probability that, had the
evidence been disclosed to the defense, the result of the proceeding would have been
different.” United States v. Bagley, 473 U.S. 667, 682 (1985).

      [The] touchstone of materiality is a “reasonable probability” of a different
      result, and the adjective is important. The question is not whether the
      defendant would more likely than not have received a different verdict with
      the evidence, but whether in its absence he received a fair trial, understood
      as a trial resulting in a verdict worthy of confidence. A “reasonable
      probability” of a different result is accordingly shown when the
      government’s evidentiary suppression “undermines confidence in the
      outcome of the trial.”

Kyles v. Whitley, 514 U.S. 419, 434 (1995) (quoting Bagley, 473 U.S. at 678).
Materiality requires a “showing that the favorable evidence could reasonably be taken to
put the whole case in such a different light as to undermine confidence in the verdict.”
Id. at 435. In deciding whether the evidence is material, the suppressed evidence must be
“considered collectively, not item by item.” Id. at 436.

        Based upon our review of the record, we conclude that the evidence does not
preponderate against the post-conviction court’s finding that the State did not suppress
the evidence at issue. Trial co-counsel testified that the prosecutor maintained an open-
file policy and, thus, permitted defense counsel to view everything the prosecution
possessed. During a pretrial hearing in 1992, the trial court granted the Petitioner’s
request for discovery, including any exculpatory evidence, but denied his request for
statements of the State’s witnesses. The prosecution stated, however, and trial co-counsel
agreed, that the defense was given access to view the State’s entire file. The Petitioner
relies on a statement by the prosecutor that “police reports that are statements of
witnesses or contain statements of witnesses, possibly, are discoverable after the witness
testifies.” However, the trial court ruled in accordance with Tennessee Rule of Criminal
Procedure 26.2 that the prosecution was required to produce a witness’ statement for
examination and use only after the witness testified.

       According to the State, the Petitioner has failed to demonstrate that trial co-
counsel did not review the police reports during discovery, especially when the
prosecutor repeatedly stated that defense counsel had reviewed their entire file. We
agree. The Petitioner seems to suggest that the State violated Brady by not providing
them with copies of the witness statements. As trial co-counsel testified during post-
conviction, though, the prosecutor would say to defense counsel, “Here is the
prosecutor’s file. You may read it. Don’t copy anything you’re not supposed to have.”
This would include copying any witness statements. The Petitioner’s statement in his
brief on appeal that “[t]he record establishes that the district attorney file reviewed by
defense counsel did not include the police reports and exculpatory material” is

                                          - 63 -
unfounded. The parties stipulated during the evidentiary hearing that the police reports
were included in the prosecutor’s trial file, and the State argued in its post-hearing brief,
without any rebuttal from the Petitioner, that the police reports were in the prosecution’s
file, which defense counsel was permitted to review in its entirety. Although the
Petitioner asserts on appeal that defense counsel were provided with only seven pages of
the 194-page police report, he fails to cite to the record in support of his assertion.

       Moreover, the Petitioner has failed to demonstrate how the list of the other alleged
suspects would have been favorable to his defense. Indeed, as trial co-counsel testified
during the evidentiary hearing, defense counsel would not have conducted an
investigation into those individuals, especially if the police did not look into them any
further. As she stated, “[W]e would have considered suspects to follow up on those
persons that the police thought of as suspects, not just people they generically
mentioned.” Nor has he demonstrated how any of the physical evidence listed above
would have been favorable. Although the hairs were produced during post-conviction,
the Petitioner apparently chose not to have them tested. As to the evidence of blood on a
floor in the parking garage above where the crime occurred, the Petitioner merely
speculates that it could have led to another suspect. Additionally, as the State argues,
evidence of blood spots on the ceiling above the victim’s car was not necessarily
inconsistent with the Petitioner’s own statement that he did not remember where at the
scene he stabbed the victim. Regardless, trial co-counsel testified that she did not even
seek to have the Petitioner’s bloody clothes tested because she did not think it would help
the defense. With regard to the other fingerprint evidence, the Petitioner does not explain
how testing of that evidence would have been favorable to his defense when his own
fingerprint was found inside the victim’s car.

       Finally, the Petitioner has failed to establish materiality. Instead, he merely
contends that “the Court must put itself in the shoes of the jurors, not simply rely on its
own judgment.” Materiality, however, requires a “showing that the favorable evidence
could reasonably be taken to put the whole case in such a different light as to undermine
confidence in the verdict.” Kyles, 514 U.S. at 435. The evidence of the Petitioner’s guilt,
which included his own confession to the murder, was overwhelming. Accordingly, he is
not entitled to relief on his Brady claim.

2. Prosecutorial Misconduct

       The Petitioner argues that the State improperly stated during voir dire at the
original trial that the mitigating evidence would have to outweigh the aggravating
circumstances in order for the jury to return a life sentence. He also alleges prosecutorial
misconduct during opening and closing arguments in the guilt phase of his original trial.
According to the Petitioner, the prosecution made misleading, inflammatory, and
improper statements which requires reversal of his conviction.


                                           - 64 -
        The Petitioner has waived this issue as it relates directly to claims of prosecutorial
misconduct. See Tenn. Code Ann. § 40-30-106(g). As the State observes, the Petitioner
did not present these specific challenges on direct appeal even though he had the
opportunity to do so. In an apparent attempt to avoid waiver, the Petitioner also argues in
his brief on appeal that trial counsel were ineffective for failing to object to this alleged
prosecutorial misconduct. As the State also observes, however, the Petitioner did not
include this particular claim of ineffective assistance of counsel in his grounds for relief
in his original or amended petitions. Therefore, the post-conviction court did not have
the opportunity to address it. Accordingly, as couched in terms of an ineffective
assistance of counsel claim, the issue must also be considered waived. Walsh v. State,
166 S.W.3d 641, 645 (Tenn. 2005) (citing Tenn. Code Ann. § 40-30-110(f)); see also
Travis A. Bledsoe, No. W2009-01486-CCA-R3-PC, 2010 WL 1980184, at *2 (Tenn.
Crim. App. at Jackson, May 18, 2010) (discussing waiver of issue for failing to present
to trial court, raising issue for first time on appeal, and changing theory of issue between
trial and appellate courts). As to the underlying claims of prosecutorial misconduct,
however, the post-conviction court held that the jury was properly instructed on the
burden of proof required for the return of a sentence of death and that statements of
counsel during argument are not to be considered evidence.

       The Petitioner did not question trial co-counsel about counsels’ actions during the
original trial. As we noted above, “The decisions of a trial attorney as to whether to
object to opposing counsel’s arguments are often primarily tactical decisions.” Derek T.
Payne, No. W2008-02784-CCA-R3-PC, 2010 WL 161493, at *15. Trial counsel could
have decided not to object for several valid reasons, including not wanting to emphasize
the unfavorable statements. Id. (citing Gregory Paul Lance, No. M2005-01675-CCA-
R3-PC, 2006 WL 2380619, at *6). Accordingly, trial counsel must be given the
opportunity to explain why they did not object to the allegedly prejudicial remarks.
“Without testimony from trial counsel or some evidence indicating that [their] decision
was not a tactical one, we cannot determine that trial counsel provided anything other
than effective assistance of counsel.” Leroy Sexton, No. M2004-03076-CCA-R3-CD,
2007 WL 92352, at *5. Moreover, as the post-conviction court found, the jury was
properly instructed on its duty under the law. See, e.g., State v. Sexton, 368 S.W.3d 371,
424 (Tenn. 2012) (despite prosecutor’s misstatement regarding burden of proof, error was
mitigated by proper jury instruction). Accordingly, despite waiver of this issue, this court
concludes that the Petitioner has failed to demonstrate how trial counsel were otherwise
ineffective in this regard. He is not entitled to relief on this claim.

3. Juror Misconduct

       According to the Petitioner, because the jury foreperson of the original trial in this
case did not reveal during voir dire that he had been arrested for public intoxication in
1989, said charge having been subsequently dismissed, the Petitioner should be granted a
new trial. Following the post-conviction evidentiary hearing, the Petitioner moved to

                                            - 65 -
supplement the record with several items, including the foreperson’s arrest record. The
State filed a response to the motion and objected to supplementation of the record with
the arrest record because it was not introduced during the hearing and none of the
witnesses were questioned about it. Although the Petitioner raised the issue in his
supplemental amended petition for post-conviction relief, he did not question any of the
witnesses about the foreperson’s arrest record, and he did not otherwise seek to introduce
it into evidence during the hearing. The record reflects that the motion to supplement
was filed following the close of proof.

         On appeal, the State argues that the evidence of the foreperson’s arrest record has
not been included in the record properly and, thus, was not considered by the post-
conviction court during its review of this issue. Although the post-conviction court held
a hearing on the motion to supplement the record, it did not issue an oral ruling at the
conclusion of that hearing, and the record does not contain a copy of a written order
disposing of the motion. As the State observes, though, the post-conviction court stated
in its final order denying post-conviction relief that the “Petitioner offered no evidence in
support of” this issue. Therefore, it would appear that the post-conviction court did not
grant the motion to supplement the record with the foreperson’s arrest record and, thus,
did not review the arrest record. The Petitioner did not respond in his reply brief to the
State’s argument regarding the incomplete record. Having considered the current
composition of the record, we conclude that we are prevented from considering the
foreperson’s arrest record as evidence. See, e.g., Donald Keith Solomon v. State, No.
M2012-02320-CCA-R3-PC, 2013 WL 5969605, at *6 (Tenn. Crim. App. at Nashville,
Nov. 7, 2013) (“However, the State points out, and we agree, that these records were not
introduced as evidence or otherwise received by the post-conviction court and, thus, may
not be considered by this court on appeal. See Tenn. R. App. P. 24(g).”). Regardless, the
Petitioner has otherwise waived consideration of this issue because he could have, but did
not, raise it earlier. See Tenn. Code Ann. § 40-30-106(g). The foreperson’s 1989 arrest
record would have been available to the Petitioner before his 1992 trial. Accordingly, he
is not entitled to relief on this issue.

                              C. Post-Conviction Proceeding

1. Subpoena Process

       The Petitioner argues that the State improperly collected three boxes of work
product from Inquisitor, Inc., via a subpoena duces tecum approximately two weeks
before the evidentiary hearing. Although the Petitioner acknowledges that the subpoena
issued by the prosecutor was facially valid, he argues that the documents requested were
not returned to the post-conviction court but instead were collected and viewed by the
State without his knowledge or consent. The Petitioner, thus, argues that his due process
rights were violated.


                                           - 66 -
       After the record was filed on appeal and at the same time the Petitioner filed his
appellate brief, he moved this court to supplement the record with the return receipt of the
subpoena at issue herein as well as the affidavits of Nancy Oswald, then acting director of
Inquisitor, Inc., and Jessica Thompson, an employee of the Office of the Post-Conviction
Defender. The two affidavits suggested that the prosecutor personally retrieved the
subpoenaed files from the office of Inquisitor, Inc. In support of his motion, the
Petitioner stated the following:

              In his brief, Appellant alleges that his right to due process has been
       violated by the actions of the State and the trial court. As proof of this
       violation, Appellant alleges that the State improperly obtained and
       reviewed, extrajudicially, the complete files of Appellant’s trial
       investigator, Inquisitor. Some of the circumstances regarding the State’s
       acquisition of attorney-client privileged materials unfolded during the post-
       hearing . . . and are in the record in the form of the transcripts. However,
       because the State never revealed the abuse of process by which the
       prosecution obtained Appellant’s Inquisitor files, Appellant was unaware of
       the circumstances referenced herein and in the attached documents until
       appellate briefing had commenced.

              While preparing Appellant’s brief, undersigned counsel contacted
       Inquisitor regarding the location of their original file in Mr. Odom’s case.
       Undersigned counsel learned from Inquisitor that the Assistant District
       Attorney General handling the post-conviction case had subpoenaed Mr.
       Odom’s Inquisitor files to the courthouse for the commencement of the
       evidentiary hearing. The version of the subpoena return receipt in the
       Shelby County Criminal Court Clerk’s file, attached, reflects this. The
       recent contact with Inquisitor revealed that the circumstances of the State’s
       acquisition of the file are contrary to the version of events documented in
       the clerk’s file. Counsel learned from Inquisitor that—instead of following
       the procedure dictated by the subpoena and Rule 17 of the Tennessee Rules
       of Criminal Procedure—the prosecutor personally retrieved the files from
       Inquisitor on the same day the subpoena was served, nearly two weeks
       before the hearing date listed on the subpoena. Thus, it is necessary to
       modify and correct the record so that it “conform[s] to the truth.” See
       Tennessee Rules of Appellate Procedure, Rule 24(e).

               Undersigned counsel was given no notice of the subpoena by the
       State, Inquisitor, or the clerk. As this information was discovered after the
       closing of proof and the filing of the record in this matter, this evidence is
       not yet properly included in the record before this Court.



                                           - 67 -
        This court granted the request to supplement the record with a copy of the return
receipt of the subpoena. However, we denied the motion with regard to the two
affidavits, stating, “The Appellant did not submit the affidavits of Jessica Thomson and
Nancy Oswald and the attached business records to the post-conviction court for
consideration. This court is appellate only and may not consider matters not presented to
the post-conviction court.” The Petitioner has not petitioned this court to reconsider its
ruling, and we see no reason to do so at this time.

       As the State argues in its brief, the Petitioner has failed to cite adequately to the
record on appeal in support of his argument. See Tenn. Ct. Crim. App. R. 10(b).
Moreover, he did not present this issue to the post-conviction court for review; thus, it
must be considered waived. Cauthern v. State, 145 S.W.3d 571, 599 (Tenn. Crim. App.
2004). Regardless, other than argument, there is nothing in the record supporting the
Petitioner’s contention that the State violated his rights. As noted already, we denied his
request to supplement the record with the affidavits of Ms. Thomson and Ms. Oswald.

        In his reply brief, the Petitioner asks that this court review the issue for plain error.
The plain error doctrine allows an appellate court to review an issue that has been waived
if the issue constitutes a “plain error” that affects the substantial rights of a party and
consideration of the issue is necessary to do substantial justice. See Tenn. R. App. P.
36(b). We consider five factors when deciding whether an error constitutes plain error:
(a) the record must clearly establish what occurred in the trial court; (b) a clear and
unequivocal rule of law must have been breached; (c) a substantial right of the accused
must have been adversely affected; (d) the accused did not waive the issue for tactical
reasons; and (e) consideration of the error is “necessary to do substantial justice.” State
v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000) (citing State v. Adkisson, 899 S.W.2d 626,
641-42 (Tenn. Crim. App. 1994)). As the State observes, however, the plain error rule
may not be applied in post-conviction proceedings to grounds that would otherwise be
deemed waived. See Grindstaff v. State, 297 S.W.3d 208, 219 (Tenn. 2009). The
Petitioner argues that “the State should not be permitted to subvert subpoena process with
impunity, secretly obtaining documents to which it may well be entitled, in an attempt to
try [him] by ambush.” (Emphasis added.) Unavailability of plain error review
notwithstanding, the Petitioner simply has failed to demonstrate how any substantial right
was adversely affected as a result of the issuance of the subpoena or the retrieval of the
contested documents. He is not entitled to relief on this issue.

2. Attorney-Client and Work Product Privileges

       Next, the Petitioner contends that his prior trial attorneys violated his rights by
improperly providing their files to the State for use in preparation of the evidentiary
hearing. He relies upon the attorney-client privilege, the work product doctrine, and the
attorneys’ professional duty of confidentiality in support of his argument that the files are
protected from disclosure without his consent. The Petitioner also argues that the

                                             - 68 -
prosecution violated their ethical duties as officers of the court by failing to inform him
that they were seeking to obtain his attorneys’ files. The Petitioner insists that the
conduct of his trial attorneys and the prosecutors in this respect “raises serious concern
regarding: fundamental fairness, the appearance of impropriety, the breakdown of
adversarial process, defense counsel functioning as the prosecutor, defense counsel’s
abandonment of their former client, and defense counsel’s self-interest.” The State
argues that the Petitioner has waived the attorney-client privilege and work product
doctrine by challenging his attorneys’ representation on post-conviction. The State
further argues that any violation by counsel of their ethical duties does not render the
evidence inadmissible at the post-conviction hearing. During the evidentiary hearing, the
post-conviction court overruled the Petitioner’s objections related to questioning about,
and the introduction of, these files.

       We agree with the State. “If the client attacks the competency of his attorney, the
[attorney-client] privilege is viewed as waived regarding the representation in issue.”
Bryan v. State, 848 S.W.2d 72, 80 (Tenn. Crim. App. 1992). As this court explained in
Bryan:

       To the limited extent of the issue raised by the petitioner regarding his
       [attorney’s representation], an implied waiver of privilege would be
       appropriate upon the state’s showing that the information possessed by the
       trial attorney was vital to its defense in the post-conviction action. A post-
       conviction case is not a criminal prosecution, but is a means to address a
       petitioner’s allegations of constitutional wrongdoing in a previous
       convicting or sentencing process. However, once a petitioner alleges and
       seeks to prove constitutional error, the state should be entitled to prove the
       absence of such error. Fairness in the judicial process demands no less.

Id. at 81.

        Although the Petitioner mentions the “entire files” of all of his prior trial attorneys,
the only item he specifically identifies in his brief is 1992 trial counsel’s initial “intake
interview” with the Petitioner wherein the Petitioner allegedly divulged additional crimes
he committed, said he had been to the garage where the murder occurred, recalled seeing
the victim drive into the garage, and said he possessed a knife at the time. The Petitioner
has attacked aspects of counsel’s representation during the original trial, including their
failure to investigate the facts of the case adequately. In order to defend that claim, the
State was allowed to question counsel about their strategy, which was based, in part,
upon the Petitioner’s own statements. Accordingly, the Petitioner has waived his
attorney-client privilege in this respect. See David Lynn Jordan v. State, No. W2015-
00698-CCA-R3-PD, 2016 WL 6078573, at *83 (Tenn. Crim. App. at Jackson, Oct. 14,
2016), perm. app. denied, (Tenn. July 19, 2017); Christopher Kinsler v. State, No.
E2015-00862-CCA-R3-PC, 2016 WL 1072854, at *7 n.1 (Tenn. Crim. App. at

                                             - 69 -
Knoxville, Mar. 17, 2016); George T. Haynie, Jr. v. State, No. M2009-01167-CCA-R3-
PC, 2010 WL 3609162, at *8 (Tenn. Crim. App. at Nashville, Sep. 16, 2010).

       We conclude that the same rationale applies equally to the Petitioner’s argument
under the work product doctrine. “An attorney’s work product consists of those internal
reports, documents, memoranda, and other materials that the attorney has prepared or
collected in anticipation of trial.” Wilson v. State, 367 S.W.3d 229, 235 (Tenn. 2012)
(citing State v. Hunter, 764 S.W.2d 769, 770 (Tenn. Crim. App. 1988)). “‘The central
purpose of the work product doctrine is to protect an attorney’s preparation for trial under
the adversary system.’” Id. (quoting Swift v. Campbell, 159 S.W.3d 565, 572 (Tenn. Ct.
App. 2004)). “The doctrine is based on an attorney’s right to conduct his or her client’s
case with a certain degree of privacy, preventing the discovery of materials prepared by
opposing counsel in anticipation of litigation and protecting from disclosure an
adversary’s ‘mental impressions, conclusions, and legal theories of the case.’” Id.
(quoting Memphis Publ’g Co. v. City of Memphis, 871 S.W.2d 681, 689 (Tenn. 1994)).

       Aside from the previously mentioned “intake interview,” the Petitioner does not
identify any item he thinks should be protected under the doctrine. Again, however,
because he challenges the representation of his trial attorneys, he has waived protection
of the work product doctrine. As the record clearly reflects, the Petitioner asked his
former attorneys questions surrounding the content of their files. Thus, the State was
permitted to use those files to defend counsels’ representation. See Boyd v. Comdata
Network, Inc., 88 S.W.3d 203, 226 (Tenn. Ct. App. 2002) (“Litigants may not use the
work product doctrine as a sword and a shield.”). The Petitioner is not entitled to relief
on this claim.

       The Petitioner also claims within this issue that trial counsel had a continuing
ethical duty not to disclose any confidential information. In support of his claim, the
Petitioner cites to a Formal Ethics Opinion of the Board of Professional Responsibility of
the Tennessee Supreme Court. See TN Eth. Op. 2013-F-156 (Tenn. Bd. Prof. Resp.),
2013 WL 9636579 (June 14, 2013). Therein, the Board was posed with the following
question: “May a criminal defense lawyer alleged by a former criminal client to have
rendered ineffective assistance of counsel voluntarily provide information to the
prosecutor defending the claim outside the court supervised setting?” The Board
concluded,

       [T]he Tennessee Rules of Professional Conduct do not strictly prohibit a
       former defense lawyer alleged to have rendered ineffective assistance of
       counsel from providing information to the prosecution prior to or outside an
       in-court proceeding. Exceptions to the confidentiality rules permit, but do
       not require, the former defense lawyer to make limited voluntary
       disclosures of information to the prosecution outside the in-court
       supervised proceeding.

                                           - 70 -
Id. at *5 (emphasis in original). In reaching its conclusion, the Board explained:

              A former client seeking relief from a criminal conviction on the
       basis of ineffective assistance of counsel must establish that the former
       defense lawyer’s performance fell below an objective standard of
       reasonableness and that the performance, or lack thereof, prejudiced the
       former client. Strickland v. Washington, 466 U.S. 668, 686 (1984). The
       prosecution is placed in the position of having to defend against the
       allegations of ineffective assistance by the former defense lawyer to
       preserve the conviction. Both the prosecution and the former defense
       lawyer, therefore, have an interest in defending against the claim. The
       question arises when the prosecution seeks or requests the former defense
       lawyer to provide information, their file(s) or an informal interview prior to
       or outside the in-court judicial proceeding. While ABA Formal Op. 10-456
       stated “. . . it is highly unusual” for a trial lawyer accused of providing
       ineffective representation to assist the prosecution in advance of testifying
       in a judicial proceeding, anecdotally, it does not appear unusual in
       Tennessee.

Id. at *1. The Board continued:

       RPC 1.6(b)(5) provides a permissive “self-defense” exception to
       confidentiality. The rule, in applicable part, provides, “[a] lawyer may
       reveal information relating to the representation of a client to the extent the
       lawyer reasonably believes necessary . . . to respond to allegations in any
       proceeding concerning the lawyer’s representation of the client.”
       (emphasis added). The exception is, by its terms, limited and permits, but
       does not require, the former defense lawyer to disclose information relating
       to the former representation, but only to the “extent the lawyer reasonably
       believes necessary.” “Reasonably believes” is an objective standard which
       “denotes that the lawyer believes the matter in question and that the
       circumstances are such that a lawyer of reasonable prudence and
       competence would ascertain the matter in question.” RPC 1.0(j)[.] The
       exception gives the lawyer discretion to determine not only whether to
       make a disclosure but, if so, what disclosure will be made. “A lawyer’s
       decision not to disclose as permitted by paragraph (b) does not violate this
       Rule.” RPC 1.6, cmt. [14]. If a disclosure is made, the exception requires
       the lawyer to narrow or limit his disclosure only to information that the
       lawyer reasonably believes necessary to respond to the specific allegations
       of the petition, no greater than is necessary to accomplish of the exception’s
       purpose. See RPC 1.6, cmts. [[13][14]. The exception does not require that
       the disclosures be made in an in-court supervised proceeding or setting nor
       with the supervision or approval of the court.

                                           - 71 -
Id. at *3.

        The Petitioner complains that counsel gave their entire files without narrowing
their disclosure. Although the Board stated in its opinion that “[i]ndiscriminate,
unlimited nor carte blanche disclosure of information relating to the former
representation possessed by or in the file(s) of the former defense lawyer is not
permitted,” Id. at *1, the Petitioner fails to point to any specific item, other than the
“intake interview,” which should have been withheld and why. The attorneys were not
questioned about their decisions to disclose their files to the State. We must presume,
therefore, that they reasonably believed their actions were necessary to assist the State in
its defense of their representation. Regardless, the Petitioner does not explain how any
alleged violation of the Rules of Professional Conduct by his former attorneys entitles
him to post-conviction relief. The opinion of the Board relied upon by the Petitioner does
not authorize the relief requested. Indeed, he cites no controlling authority supporting his
request for a new post-conviction proceeding based upon the actions of counsel. Tenn.
Ct. Crim. App. R. 10(b). The same holds true for his claim that the prosecution violated
their ethical duties by failing to inform post-conviction counsel that they were seeking the
files. He is not entitled to relief on this claim.

3. Politicization of Case

        The Petitioner argues that his “case has been repeatedly used as a political tool to
challenge the death penalty, and the repeated politicization of this case has been to the
detriment of [the Petitioner], the judiciary, due process principles, and the right to be free
from cruel and unusual punishment.” The Petitioner focuses on the judicial retention
elections occurring after our supreme court released its opinion in the initial direct appeal
affirming the finding of guilt but reversing the Petitioner’s sentence of death and
remanding for a new sentencing hearing. Justice Penny White did not author the opinion
but joined in the majority. Odom, 928 S.W.2d at 33. Justice White was not retained on
the bench following the retention elections in August 1996. The Petitioner suggests that
her vote to overturn his death sentence led to her removal. The Petitioner also refers to
retention elections in general and suggests that the behavior and rulings of the judges in
this State change near election time. The Petitioner supports his argument with numerous
news and law review articles and refers to comments offered by two United States
Supreme Court Justices in dissenting opinions suggesting that Alabama judges succumb
to political pressure during retention election years. According to the Petitioner’s
argument, his “case has resulted in ongoing due process violations at every stage of
judicial review and appeal. The bell cannot be unrung, but [the Petitioner] should be
granted the relief to which he was entitled at his first resentencing.”

       The post-conviction court held that this issue was without merit. The court found
that “[t]here was little or no publicity surrounding the litigation of his post-conviction
claims.” We agree. To the extent the Petitioner is challenging any politicization

                                            - 72 -
surrounding the earlier proceedings in this case, he has waived consideration of the issue.
See Tenn. Code Ann. § 40-30-106(g). Moreover, the Petitioner cites no controlling legal
authority authorizing the relief requested. See Tenn. Ct. Crim. App. R. 10(b). We agree
with the State’s well-observed comments on this issue:

       [T]he [P]etitioner has not demonstrated that he has, at any stage, been
       denied a fair hearing or review. Nor has the [P]etitioner pointed to any
       specific decision of this Court or our Supreme Court that was contrary to
       law. In fact, after the removal of Justice White, our Supreme Court
       reversed the [P]etitioner’s second death sentence in [State v. Odom, 137
       S.W.3d 572 (Tenn. 2004)]. It is therefore unclear how the alleged
       politicization has prejudiced him.

The Petitioner’s argument on this novel issue relies solely on assumptions. The
Petitioner has not shown any actual deviation from the course of judicial conduct
mandated by the Post-Conviction Procedure Act or the Rules of Post-Conviction
Procedure. Tenn. Code Ann. §§ 40-30-101 et seq.; Tenn. Sup. Ct. Rule 28. Indeed, the
Petitioner never requested recusal of the judge presiding over his post-conviction
proceeding. The Petitioner is not entitled to relief on this issue.

4. Destruction and/or Loss of Evidence

       Next, the Petitioner argues that he “has been prejudiced by the passage of time that
has elapsed between the events that underlie his conviction – a 1991 homicide for which
he was convicted in 1992 – and his first opportunity to present guilt/innocence phase
related claims in state post-conviction proceedings in 2014.” According to his argument,
the Petitioner was unable to test two pieces of evidence in post-conviction, a knife found
on his person at the time of his arrest and his signed confession, because the State lost or
destroyed them. The Petitioner also refers to several other pieces of evidence that he was
unable to examine in post-conviction: photographs of lineup; other crime scene
photographs; the seatbelt buckle containing the fingerprint matched to the Petitioner;
samples and documentary evidence of blood observed at other portions of the crime
scene; and samples and documentary evidence of blood recovered from above the
victim’s car. The Petitioner asserts generally that “[t]he State violated due process by
destroying material evidence that may have exculpated [him].” The Petitioner’s
argument on this issue is not altogether clear, but he appears to argue that he was not
afforded a full and fair evidentiary hearing because he was unable to test the evidence.

       Both the United States and Tennessee Supreme Courts have held that the full
scope of due process protections does not extend to post-conviction proceedings.
Pennsylvania v. Finley, 481 U.S. 551, 554-55 (1987); Stokes v. State, 146 S.W.3d 56, 60
(Tenn. 2004). “‘[T]he opportunity to collaterally attack constitutional violations
occurring during the conviction process is not a fundamental right entitled to heightened

                                           - 73 -
due process protection.’” Stokes, 146 S.W.3d at 60 (quoting Burford v. State, 845
S.W.2d 204, 207 (Tenn. 1992)). “All that due process requires in the post-conviction
setting is that the defendant have ‘the opportunity to be heard at a meaningful time and in
a meaningful manner.’” Id. at 61 (quoting House v. State, 911 S.W.2d 705, 711 (Tenn.
1995)). The record reflects that the Petitioner requested to view all of the evidence in
custody or control of the State. The trial court granted his request and directed the State
to make available to the Petitioner the prosecution’s entire file (minus attorney work
product) and any items requested by the Petitioner which were contained in the Memphis
Police Department’s file. The post-conviction court noted that prior to the filing of the
post-conviction petition in this case, the entire supreme court record, including the
original exhibits from the 1992 trial, was destroyed by the historic flood that occurred in
Nashville in 2010. The court also noted that prior to the 2007 resentencing hearing, the
Shelby County Clerk’s Office either lost or destroyed the knife purportedly used in the
murder. The post-conviction court further observed, however, that most of the items
contained in the destroyed supreme court record were duplicates of originals maintained
by the parties, the trial court clerk, or the police department. The record reflects that the
State provided the Petitioner with everything it possessed.

       The post-conviction court concluded that the Petitioner was not denied due
process or a fair hearing and, thus, was not entitled to post-conviction relief. The
Petitioner was given the opportunity to test some of the items he requested, including two
glass vacuum containers, one labeled “rectal swabs” and one labeled “vaginal swabs,”
and a sealed envelope labeled “hair and fiber from right hand,” as well as all of the
fingerprint evidence maintained by the police department. The Petitioner did not seek to
test any of that evidence, however. Although the Petitioner focuses his due process
argument on the missing knife and his original statement, as discussed below, the fact
that those items are not available for testing does not warrant the granting of post-
conviction relief. The same holds true for the other missing items referenced by the
Petitioner. Based upon our review of the extensive post-conviction proceedings that
occurred in this case, it is evident that the Petitioner had a fair and reasonable opportunity
to be heard on his alleged grounds for relief.

       In further support of his due process claim, he cites State v. Merriman, 410
S.W.3d 779 (Tenn. 2013), and State v. Ferguson, 2 S.W.3d 912 (Tenn. 1999). Those
cases stand for the proposition that the loss or destruction of potentially exculpatory
evidence may violate a defendant’s right to a fair trial. “[T]he State’s duty to preserve
evidence is limited to constitutionally material evidence described as ‘evidence that
might be expected to play a significant role in the suspect’s defense.’” Merriman, 410
S.W.3d at 785 (quoting Ferguson, 2 S.W.3d at 917)). If the State fails in its duty, a trial
court must examine (1) the degree of negligence involved, (2) the significance of the
destroyed evidence, considered in light of the probative value and reliability of secondary
or substitute evidence that remains available, and (3) the sufficiency of the other evidence
used at trial to support the conviction in order to determine whether a trial conducted

                                            - 74 -
without the missing or destroyed evidence would be fundamentally fair. Id.

       As both the post-conviction court and the State observe, however, it is unclear
whether Ferguson, which discusses remedies for the State’s failure to preserve evidence
prior to trial, even applies in the post-conviction context. See Tommy Nunley v. State,
No. W2014-01776-CCA-R3-PC, 2015 WL 1650233, at *3 (Tenn. Crim. App. at Jackson,
Apr. 13, 2015), perm. app. denied, (Tenn. Sep. 21, 2015); Tommy Nunley v. State, No.
W2003-02940-CCA-R3-PC, 2006 WL 44380, at *6 n.3 (Tenn. Crim. App. at Jackson,
Jan. 6, 2006); Edward Thompson v. State, No. E2003-01089-CCA-R3-PC, 2004 WL
911279, at *2 (Tenn. Crim. App. at Knoxville, Apr. 29, 2004). Addressing a similar
claim regarding lost or destroyed evidence as the one advanced by the Petitioner herein,
this court has previously recognized that

       the items in questions [sic] were available at the trial. Their destruction or
       loss did not occur until after the petitioner’s conviction. We agree with the
       State that we cannot presume that these items, which the defense did not
       utilize at the trial, were exculpatory. The holding in Ferguson is not
       helpful to the petitioner’s argument in this regard, which we conclude is
       without merit.

Gerald Lee Powers v. State, No. W2009-01068-CCA-R3-PD, 2012 WL 601173, at *40
(Tenn. Crim. App. at Jackson, Feb. 22, 2012). For comparison, the Post-Conviction
DNA Analysis Act of 2001 provides that a trial court shall or may order DNA testing of
evidence in certain cases, including those in which a defendant has been convicted of first
degree murder, if the evidence is still in existence. Tenn. Code Ann. §§ 40-30-304, -305.
If the evidence is determined to be missing, however, a trial court may properly dismiss
the post-conviction petition requesting the testing. See Danny Miller v. State, No. E2011-
00498-CCA-R3-PC, 2012 WL 1956526, at *3 (Tenn. Crim. App. at Knoxville, May 31,
2012). See also Powers v. State, 343 S.W3d 36, 48 (Tenn. 2011) (stating that the
evidence must still be in existence before testing will be ordered).

       Notwithstanding whether such a challenge is available on post-conviction, the
post-conviction court undertook a Ferguson analysis and determined that the Petitioner’s
due process rights were not violated:

               Initially, this court must determine whether the state had a duty to
       maintain the knife purportedly used to kill the victim. The knife was
       introduced during the guilt phase of petitioner’s first and second trial.
       However, it appears the knife, which was placed in the care of the Shelby
       County Criminal Court Clerk’s Office, was lost prior to petitioner’s 2007
       re-sentencing proceeding. The parties agree that the knife was in the
       custody of the Clerk’s Office when it went missing. Therefore, it is not
       clear that the knife was lost by the State. In a similar case to the one before

                                           - 75 -
this court, the Tennessee Court of Criminal Appeals held there was no due
process violation where the clerk’s office was responsible for the loss or
destruction of evidence. See [James Thomas] Jefferson v. State of
Tennessee, No. M2003-01422-CCA-R3-PC, [2005 WL 366891, at *10-11
(Tenn. Crim. App. Feb. 16, 2005)]. In Jefferson the evidence at issue was
destroyed prior to trial. Petitioner argued trial counsel were ineffective in
failing to request the court instruct the jury, pursuant to Ferguson, that they
may infer that the missing evidence was favorable to the defendant. The
Court found that the evidence was destroyed by the clerk’s office and
further found there was nothing in the record “to indicate that the clerk
conferred with the district attorney general’s office before purging these
exhibits or any other exhibits that were either discarded or destroyed.” Id.
at *11. The Court found, “to the contrary, when the district attorney
general went in search of the exhibits, he was puzzled as to why he could
not find them.” Id. The Court determined that “because the State did not
have the lost items in its possession or cause the loss of the items, in good
or bad faith, there is no due process violation.” Id. Here, it appears the
State did not have the items in its possession when they were lost and it
further appears the State did not confer with the clerk’s office regarding the
handling of such items. Nevertheless, this court finds, even if the state
could be held responsible for the loss of the knife, petitioner is not entitled
to relief.

        Ferguson maintains that the State’s duty to preserve evidence
extends only to evidence which would play a significant role in a
defendant’s defense. To establish such materiality a defendant must
demonstrate that the evidence possessed an exculpatory value that was
apparent before the evidence was destroyed and demonstrate the evidence
is of such a nature that the defendant would be unable to obtain comparable
evidence by other available means. Ferguson, 2 S.W.3d at 917. In the
instant case, petitioner asserts that the evidence is crucial to presenting his
post conviction claims. Petitioner bears the burden of proving all factual
allegations contained in his post conviction petition by clear and convincing
evidence. See Tenn. Code Ann. § 40-30-110(1) (2003). “Clear and
convincing evidence means any evidence in which there is no serious or
substantial doubt about the correctness of the conclusions drawn from the
evidence.” State v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim. App. 1999)
(quoting Hodges v. S.C. Tool & Co., 833 S.W.2d 896, 901 n.2 (Tenn.
1992)). Petitioner contends that the knife is needed to establish that
counsel were ineffective in failing to challenge the medical examiner’s
testimony regarding the ability of the knife in question to cause certain
wounds found on the victim. The medical examiner testified that, even
though the knife at issue appeared to be three inches in length, it was

                                    - 76 -
capable of causing stab wounds measuring up to five inches in length
depending on the placement of the injuries on the victim’s body.
Specifically, he stated that a knife such as the one at issue could have
caused four inch wounds to the victim’s chest due to the elastic nature of
the chest cavity. Petitioner suggests that, if he had access to the knife, he
could have the knife examined and present testimony contradictory to that
of the medical examiner which would establish that trial counsel’s failure to
challenge the trial testimony of the state’s medical examiner was in fact
negligent and prejudicial and the trial court’s comments regarding the knife
improperly tainted the jury deliberations.

        This court finds that the evidence is not material to the presentation
of petitioner’s claims. This court finds the assertion that the knife is in any
way exculpatory is speculative at best. Given that the petitioner confessed
to using the knife to kill the victim and gave a vivid description of the knife
and the crime, including the brand name of the knife, and given that the
knife was recovered on the petitioner’s person at the time of his arrest, this
court does not find that the knife had any apparent potentially exculpatory
value at the time that it was placed in the custody of the Clerk’s office or at
the time that it was actually lost by the Clerk’s office. Moreover, even if
the court were to also find that knife had some evident potentially
exculpatory value prior to its destruction, based upon the defendant’s
detailed description of the knife, including the brand and model and the fact
that photographs of the knife still exist, this court finds that petitioner
should be able to obtain comparable evidence to utilize in any type of
testing or comparison that he deems necessary to the presentation of his
post conviction claims. If the assertion is merely that the State’s medical
examiner was mistaken in indicating that the knife in question could have
caused the wounds on the victim, surely an expert could examine a knife of
the same make as the one presented at trial and provide whatever analysis
or testimony as is required to support petitioner’s claims. It further appears
that such comparisons may even be able to be made utilizing the
photographs of the murder weapon which appear to still exist.

       Therefore, this court finds a due process claim cannot be supported
under the Ferguson test.

       Moreover, even if this court were to find the State’s action led to the
loss of the knife and were to find that the knife is in fact material to the
presentation of petitioner’s post conviction claims and thus should have
been maintained by the State, this court finds the remedy sought by the
petitioner is not warranted. In determining the appropriate remedy for such
a due process violation, the court must consider the degree of negligence

                                    - 77 -
involved, the significance of the lost evidence in light of the probative
value and reliability of other evidence that remains available to the
petitioner, and the sufficiency of the other evidence supporting petitioner’s
conviction. Ferguson, 2 S.W.3d at 917. In evaluating such factors this
court finds a post conviction hearing held without the missing evidence
would not be fundamentally unfair.

        As stated above, this court finds the State’s role in the loss of the
evidence in question to be minimal. Moreover, the significance of the knife
is slight when compared to the availability of the same type of knife for
comparison or the availability of analysis based upon photographic
evidence. Finally, the sufficiency of the remaining evidence supporting
petitioner’s conviction is great. The petitioner’s fingerprints were found in
the victim’s vehicle where the murder occurred. Additionally, as
mentioned above, the petitioner confessed to stabbing the victim. For these
reasons, this court does not find that a post conviction proceeding
conducted without the knife would offend principles of fundamental
fairness.

       ....

       The assertion [that] the line up photos; crime scene photos; autopsy;
fingerprint; or blood evidence is in any way exculpatory is speculative at
best. Specifically, given the petitioner confessed to stabbing and raping the
victim and gave a vivid description of the crime, this court does not find the
autopsy, lineup photos, or various crime scene photos have any apparent
exculpatory value. Moreover, post conviction counsel have further failed to
demonstrate how the blood or fingerprint evidence would potentially
exculpate petitioner. Therefore, this court finds a due process claim cannot
be supported under the Ferguson test.

       Finally, even if this court were to find the State’s action led to the
loss of the specified evidence and were to find the evidence is in fact
material to the presentation of petitioner’s post conviction claims and thus
should have been maintained by the State, this court finds the remedy
sought by the petitioner is not warranted. In determining the appropriate
remedy for such a due process violation, the court must consider the degree
of negligence involved, the significance of the lost evidence in light of the
probative value and reliability of other evidence which remains available to
the petitioner, and the sufficiency of the other evidence supporting
petitioner’s conviction. Ferguson, 2 S.W.3d at 917. In evaluating such
factors this court finds a post conviction hearing held without the missing
evidence would not be fundamentally unfair.

                                    - 78 -
              ....

               Next, this court addresses petitioner’s claims relating to the
       destruction of his statement. Petitioner acknowledges 1992 counsel were
       provided a copy of his written, signed statement. However, he argues the
       police failed to provide counsel with additional law enforcement documents
       pertaining to the written statement as well as other potentially exculpatory
       reports pertaining to alternate suspects. He argues the prosecution’s file
       contains several different versions of his alleged confession and contends
       one version contains various pages which are initialed, “R.O.” He suggests
       the initials appear to be in different handwriting than the signature,
       “Richard Odom.” He alleges the questionable initials seem to be more
       similar to Officer Roleson’s handwriting than his own handwriting.
       Petitioner argues because the police destroyed the original signed and
       initialed reports, he is precluded from developing such a claim. As
       discussed above, this court finds absolutely no basis for petitioner’s claim
       the initials or signature is forged and offered no proof supporting this
       assertion. Thus, due process does not entitle petitioner to relief based upon
       this claim.

       We agree. The Petitioner confessed to his involvement in the crime. Moreover,
he was given an opportunity to test other evidence possessed by the State, including
biological samples, but apparently declined to do so. Though he complains about not
being able to examine the original signed statement, as the State notes, he did not offer
proof that an examination of a copy of the original statement, which is available, would
otherwise be insufficient. See Pylant, 263 S.W.3d at 869. Based upon our review, we
conclude that the Petitioner was not deprived of his due process right to a meaningful
opportunity to present his grounds for post-conviction relief. He is not entitled to relief
on this issue.

5. Admission of Video

       The Petitioner argues that the post-conviction court erred by allowing the State to
play a videotape during Ms. Shettles’ testimony of a 1991 Memphis news broadcast in
which the Petitioner discussed his recollection of the charged offense. The video was not
played during any of the previous trials in this case. The post-conviction court overruled
the Petitioner’s objection to the admission of the video, but the court did agree that the
video was not entirely relevant. On appeal, the Petitioner states that the videotape is
neither relevant nor reliable and that the State failed to properly authenticate the record.
He does not explain, however, how its admission affected his ability to present his case
for post-conviction relief. The post-conviction court did not rely upon the video in ruling
on any of the issues that have been presented on appeal. This court has reviewed the

                                           - 79 -
record in light of the Petitioner’s argument and concludes that this issue is without merit.

                           D. Challenges to the Death Sentence

1. Life without Possibility of Parole

       The Petitioner contends that he has been deprived of due process of law and the
right to be free from cruel and unusual punishment because he was not eligible to be
sentenced to life without the possibility of parole. The Petitioner previously raised this
claim. This court rejected it, and our supreme court affirmed the ruling. As the supreme
court stated:

              In 1993, the General Assembly amended the capital sentencing
       statutes to provide for the sentence of life imprisonment without the
       possibility of parole. State v. Keen, 31 S.W.3d 196, 213 (Tenn. 2000)
       (citing 1993 Tenn. Pub. Acts ch. 473), cert. denied, 532 U.S. 907, 121 S.
       Ct. 1233 (2001). Prior to 1993, the only punishments available for a person
       convicted of first degree murder were life imprisonment and death. See id.;
       State v. Cauthern, 967 S.W.2d 726, 735 (Tenn.), cert. denied, 525 U.S. 967,
       119 S. Ct. 414 (1998). In Keen, our supreme court held that neither the
       state nor federal constitution required that a jury be allowed to consider life
       without parole for offenses committed prior to July 1, 1993. 31 S.W.3d at
       217 n. 7.

Odom, 137 S.W.3d at 596-97. Accordingly, this issue has been previously determined
for post-conviction purposes. Tenn. Code Ann. § 40-30-106(h). The Petitioner is not
entitled to relief.

2. Delay in Execution

       The Petitioner argues that the Eight Amendment’s prohibition against cruel and
unusual punishment prevents the State from carrying out his death sentence because of
the length of time between his conviction for first degree murder and the imposition of
the death sentence following the second resentencing hearing. Citing State v. Austin, 87
S.W.3d 447 (Tenn. 2002), the post-conviction court denied relief on this ground. We
agree.

       In Austin, our supreme court considered whether a “twenty plus years delay in
imposing the death penalty has eviscerated any justification for carrying out the sentence
of death.” 87 S.W.3d at 485. The court held:

       [W]e perceive no constitutional violation under either the federal or the
       Tennessee constitution. We remain unconvinced that neither this state’s

                                           - 80 -
       capital sentencing law nor the accompanying subsequent appellate review
       of a capital conviction was enacted with a purpose to prolong incarceration
       in order to torture inmates prior to their execution. As in most cases, the
       delay in the instant case was caused in large part by numerous appeals and
       collateral attacks lodged by the Appellant. This issue is without merit.

Id. at 486. Accordingly, given our supreme court’s opinion on this issue, the Petitioner is
not entitled relief.

3. Constitutionality of Tennessee’s Death Penalty Statute

        The Petitioner advances numerous challenges to the imposition of the death
penalty. To the extent that any of these claims have not been previously determined or
waived for post-conviction purposes, see Tennessee Code Annotated Section 40-30-
106(g) and (h), they are otherwise without merit. The Petitioner asserts the following:
(1) his right to equal protection was violated by a lack of statewide standards for pursuing
the death penalty; (2) the death penalty impinges upon his fundamental right to life and
the prohibition against cruel and unusual punishment; (3) the death sentence was imposed
in an arbitrary and capricious manner because (a) no uniform standards or procedures for
jury selection existed to ensure open inquiry concerning potentially prejudicial subject
matter, (b) the death qualification process skewed the makeup of the jury and resulted in
a guilt-prone jury, (c) he was prohibited from addressing each juror’s popular
misconceptions about matters relevant to sentencing, (d) he was prohibited from
presenting a final closing argument in the penalty phase, (e) the jury was required to
agree unanimously to a life verdict, (f) the jurors likely believed they were required to
unanimously agree to the existence of mitigating circumstances because of the failure to
instruct the jury on the meaning and function of mitigating circumstances and the effect
of a non-unanimous verdict, and (g) the jury was not required to make the ultimate
determination that death was the appropriate penalty; (4) the death penalty was
inappropriate because the aggravating circumstances were not included in the indictment;
(5) the proportionality review process was not conducted in a manner sufficient to satisfy
due process or the “law of the land”; (6) the appellate review process was not meaningful
because (a) the courts could not reweigh proof due to the absence of written findings
concerning mitigating circumstances, (b) the information relied upon for comparative
review was inadequate and incomplete, and (c) the methodology, in which only cases
where a death sentence was upheld are reviewed, is fundamentally flawed; and (7)
Tennessee’s current protocol for carrying out executions is illegal under state and federal
laws. Each of these exact claims have been rejected previously by the courts of this state.
See, e.g., Robert Faulkner v. State, No. W2012-00612-CCA-R3-PD, 2014 WL 4267460,
at *102-103 (Tenn. Crim. App. at Jackson, Aug. 29, 2014). The Petitioner’s contention
that the death penalty fails to promote any compelling state interest has also been
rejected. See State v. Holton, 126 S.W.3d 845, 872 (Tenn. 2004).


                                           - 81 -
4. Proportionality Review

       The Petitioner argues that the sentence of death in this case is disproportionate
given his cognitive impairments, mental illness, intoxication at the time of the offenses,
and inability to premeditate the offenses. Our supreme court previously held on direct
appeal that the Petitioner’s death sentence was not excessive or disproportionate to the
penalty imposed in similar cases. Odom, 336 S.W.3d at 572-73. Accordingly, the
Petitioner is not entitled to relief on this claim.

                                     III. Conclusion

       For the foregoing reasons, we conclude that the post-conviction court did not err
by denying post-conviction relief to the Petitioner. The Petitioner has failed to establish
the existence of any error warranting relief. Thus, his cumulative error argument is also
without merit. Accordingly, the judgment of the post-conviction court is affirmed.


                                                   _________________________________
                                                   NORMA McGEE OGLE, JUDGE




                                          - 82 -